


Exhibit 10.13

 

EXECUTION COPY

 

CREDIT AGREEMENT

 

Dated as of March 23, 2015

 

among

 

OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION),

as Borrower,

 

BANK OF AMERICA, N.A., BANK OF MONTREAL AND COBANK, ACB,

as L/C Issuers, and any additional L/C Issuers party hereto from time to time,

 

THE LENDERS IDENTIFIED HEREIN

 

and

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,

as Administrative Agent, Swing Line Lender and L/C Issuer

 

*                                        
*                                        
*                                         *

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

as Lead Arranger

 

COBANK, ACB,
as Syndication Agent

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

 

1

1.1

 

Definitions

 

1

1.2

 

Other Interpretive Provisions

 

23

1.3

 

Accounting Terms

 

24

1.4

 

Time

 

24

1.5

 

Letter of Credit Amounts

 

24

 

 

 

 

 

SECTION 2. THE COMMITMENTS AND CREDIT EXTENSIONS

 

24

2.1

 

Committed Loans

 

24

2.2

 

Borrowings, Conversions and Continuations of Committed Loans

 

25

2.3

 

Letters of Credit

 

26

2.4

 

Swing Line Loans

 

37

2.5

 

Prepayments

 

40

2.6

 

Termination or Reduction of Commitments

 

41

2.7

 

Repayment of Loans

 

41

2.8

 

Interest

 

41

2.9

 

Fees

 

42

2.10

 

Computation of Interest and Fees

 

43

2.11

 

Evidence of Debt

 

43

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

44

2.13

 

Sharing of Payments by Lenders

 

46

2.14

 

Extension of Maturity Date

 

46

2.15

 

Increase in Commitments

 

48

2.16

 

Cash Collateral

 

49

2.17

 

Defaulting Lenders

 

50

 

 

 

 

 

SECTION 3. TAXES, YIELD PROTECTION AND ILLEGALITY

 

52

3.1

 

Taxes

 

52

3.2

 

Illegality

 

56

3.3

 

Inability to Determine Rates

 

57

3.4

 

Increased Costs

 

57

3.5

 

Compensation for Losses

 

59

3.6

 

Mitigation Obligations; Replacement of Lenders

 

59

3.7

 

Survival

 

61

 

 

 

 

 

SECTION 4. CONDITIONS PRECEDENT

 

61

4.1

 

Closing Conditions

 

61

4.2

 

Conditions to All Credit Extensions

 

63

 

 

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

 

64

5.1

 

Organization and Good Standing

 

64

5.2

 

Due Authorization

 

64

 

i

--------------------------------------------------------------------------------


 

5.3

 

No Conflicts

 

65

5.4

 

Consents

 

65

5.5

 

Enforceable Obligations

 

65

5.6

 

Financial Condition

 

65

5.7

 

No Default

 

65

5.8

 

Litigation

 

66

5.9

 

Taxes

 

66

5.10

 

Compliance with Law

 

66

5.11

 

ERISA

 

66

5.12

 

Use of Proceeds

 

67

5.13

 

Government Regulations

 

68

5.14

 

Solvency

 

68

5.15

 

Disclosure

 

68

5.16

 

Environmental Matters

 

68

5.17

 

Insurance

 

69

5.18

 

Franchises, Licenses, Etc.

 

69

5.19

 

Subsidiaries; Affiliates; Members

 

69

5.20

 

Wholesale Power Contracts

 

69

5.21

 

Anti-Corruption Laws and Sanctions

 

69

 

 

 

 

 

SECTION 6. AFFIRMATIVE COVENANTS

 

70

6.1

 

Information Covenants

 

70

6.2

 

Patronage Capital and Membership Fees

 

73

6.3

 

Notices with Respect to Wholesale Power Contracts

 

73

6.4

 

Preservation of Existence, Franchises and Assets

 

73

6.5

 

Books and Records

 

73

6.6

 

Compliance with Law

 

73

6.7

 

Payment of Taxes

 

73

6.8

 

Insurance

 

74

6.9

 

Use of Proceeds

 

74

6.10

 

Audits/Inspections

 

74

6.11

 

CoBank Equity and Security

 

75

6.12

 

Compliance with Anti-Corruption Laws and Sanctions

 

76

6.13

 

Rate Covenant

 

76

 

 

 

 

 

SECTION 7. NEGATIVE COVENANTS

 

76

7.1

 

Nature of Business

 

76

7.2

 

Consolidation and Merger

 

76

7.3

 

Arm’s-Length Transactions

 

77

7.4

 

Fiscal Year; Organizational Documents

 

77

7.5

 

Liens

 

77

7.6

 

Wholesale Power Contracts

 

77

7.7

 

Indebtedness

 

78

7.8

 

No Violation of Anti-Corruption Laws or Sanctions

 

78

 

 

 

 

 

SECTION 8. EVENTS OF DEFAULT

 

78

8.1

 

Events of Default

 

78

 

ii

--------------------------------------------------------------------------------


 

8.2

 

Acceleration; Remedies

 

81

8.3

 

Allocation of Payments After Event of Default

 

82

 

 

 

 

 

SECTION 9. ADMINISTRATIVE AGENT

 

83

9.1

 

Appointment and Authority

 

83

9.2

 

Rights as a Lender

 

83

9.3

 

Exculpatory Provisions

 

84

9.4

 

Reliance by Administrative Agent

 

85

9.5

 

Delegation of Duties

 

85

9.6

 

Resignation of Administrative Agent

 

85

9.7

 

Non-Reliance on Administrative Agent and Other Lenders

 

87

9.8

 

No Other Duties, Etc.

 

87

9.9

 

Administrative Agent May File Proofs of Claim

 

87

 

 

 

 

 

SECTION 10. MISCELLANEOUS

 

88

10.1

 

Notices and Other Communications; Facsimile Copies

 

88

10.2

 

Right of Set-Off; Payments Set Aside

 

90

10.3

 

Successors and Assigns

 

91

10.4

 

No Waiver; Remedies Cumulative

 

96

10.5

 

Payment of Expenses, etc.

 

97

10.6

 

Amendments, Waivers and Consents

 

99

10.7

 

Counterparts

 

100

10.8

 

Headings

 

101

10.9

 

Interest Rate Limitation

 

101

10.10

 

Survival of Indemnification and Representations and Warranties

 

101

10.11

 

Governing Law

 

101

10.12

 

Waiver of Jury Trial

 

102

10.13

 

Severability

 

103

10.14

 

Further Assurances

 

103

10.15

 

Entirety

 

103

10.16

 

Binding Effect; Continuing Agreement

 

103

10.17

 

Confidentiality

 

104

10.18

 

USA PATRIOT Act Notice

 

105

10.19

 

No Advisory or Fiduciary Responsibility

 

105

10.20

 

Electronic Execution of Assignments and Certain Other Documents

 

106

10.21

 

Voting Participants

 

106

10.22

 

Waiver of Notice of Termination of Existing Credit Agreement

 

106

 

Schedule 1.1

 

Commitments and Applicable Percentages

Schedule 5.8

 

Litigation

Schedule 5.19

 

Subsidiaries, Affiliates and Members

Schedule 5.20

 

Gross Member Revenues

Schedule 10.1

 

Notices

 

 

 

Exhibit 2.2(a)-1

 

Form of Committed Loan Notice

Exhibit 2.2(a)-2

 

Form of Interest Election Notice

Exhibit 2.4

 

Form of Swing Line Loan Notice

 

iii

--------------------------------------------------------------------------------


 

Exhibit 2.11

 

Form of Note

Exhibit 3.1(g)-1

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit 3.1(g)-2

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit 3.1(g)-3

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit 3.1(g)-4

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit 6.1(c)

 

Form of Officer’s Certificate

Exhibit 10.3(b)

 

Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of March 23, 2015, is entered into among
OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION) (the
“Borrower”), BANK OF AMERICA, N.A., BANK OF MONTREAL AND COBANK, ACB, each as an
L/C Issuer (as defined herein), any additional L/C Issuers party hereto from
time to time, the Lenders (as defined herein) and NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, as Administrative Agent (as defined herein) for
the Lenders and the L/C Issuers, as Swing Line Lender and as an L/C Issuer.

 

SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Definitions.

 

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular.

 

“Administrative Agent” means CFC in its capacity as administrative agent under
any of the Loan Documents or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.1, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  For
purposes of this definition neither any Member nor Smarr EMC is an Affiliate.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as amended, extended, supplemented or
otherwise modified in writing from time to time.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans and
the

 

--------------------------------------------------------------------------------


 

obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, for Unused Fee, Eurodollar Rate Loans, Letter of Credit
Fee and Base Rate Loans, the appropriate applicable percentages, in each case
(subject to the exception indicated below), corresponding to the Unsecured
Credit Rating of the Borrower in effect as of the most recent Calculation Date
(defined below) as shown below:

 

Unsecured Credit Rating
(S&P/Moody’s/Fitch)

 

Applicable Rate for
Unused Fee

 

Applicable Rate
for Eurodollar
Rate Loans and
Letter of Credit
Fee

 

Applicable
Rate for Base
Rate Loans

 

Level 1
>A / A2 / A

 

0.100

%

0.875

%

-0-

 

Level 2
A- / A3 / A-

 

0.125

%

1.000

%

-0-

 

Level 3
BBB+ / Baal / BBB+

 

0.150

%

1.250

%

0.250

%

Level 4
BBB / Baa2 / BBB

 

0.175

%

1.500

%

0.500

%

Level 5
<BBB- / Baa3 / BBB-

 

0.200

%

1.750

%

0.750

%

 

If, however, the Borrower does not have an Unsecured Credit Rating by all three
of S&P, Moody’s and Fitch (the “Rating Agencies”) then the Applicable Rate shall
be the appropriate applicable percentages corresponding to the Secured Credit
Rating of the Borrower in effect as of the most recent Calculation Date as shown
below:

 

2

--------------------------------------------------------------------------------


 

Secured Credit Rating
(S&P/Moody’s/Fitch)

 

Applicable Rate for
Unused Fee

 

Applicable Rate for
Eurodollar Rate
Loans and Letter of
Credit Fee

 

Applicable
Rate for Base
Rate Loans

 

Level 1
> A+ / Al / A+

 

0.100

%

0.875

%

-0-

 

Level 2
A / A2 / A

 

0.125

%

1.000

%

-0-

 

Level 3
A-/ A3 / A-

 

0.150

%

1.250

%

0.250

%

Level 4
BBB+ / Baal / BBB+

 

0.175

%

1.500

%

0.500

%

Level 5
<BBB / Baa2 / BBB or unrated by all Rating Agencies

 

0.200

%

1.750

%

0.750

%

 

The Applicable Rate shall be determined and adjusted on the date (each a
“Calculation Date”) one Business Day after the date on which the Borrower’s
Credit Rating is upgraded or downgraded in a manner which requires a change in
the then applicable pricing level set forth above.  In the event that there is a
Credit Rating by only two of the Rating Agencies and there is a split rating,
the highest rating (lowest pricing) will apply unless there is more than one
pricing level between the ratings and then the pricing level one below the
highest rating will apply.  In the event that there is a rating by each of the
Rating Agencies and there is a split rating, (a) if two of the three ratings are
the same, then such rating will apply and (b) if none of the ratings are the
same, the middle rating will apply.  If the Borrower does not have a Secured
Credit Rating from any of the Rating Agencies then, with respect to the Secured
Credit Rating, pricing level 5 shall apply. Each Applicable Rate shall be
effective from one Calculation Date until the next Calculation Date.  Any
adjustment in the Applicable Rate shall be applicable to all existing Eurodollar
Rate Loans as well as any new Eurodollar Rate Loans made.  The applicable
pricing level for the Applicable Rate, as of the Closing Date, is pricing level
2 from the Secured Credit Rating table.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.3), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.3(b) or any other form approved by the
Administrative Agent.

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and all disbursements of internal legal counsel in
connection with such services.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments prior to the Maturity Date pursuant to Section 2.6, Section 8.2
or otherwise.

 

“Bank of America” means Bank of America, N.A. and any successor thereto.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, for any day with respect to Committed Loans, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate for such day plus 0.50% and (c) the Eurodollar Rate
for a one-month interest period for such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%.  Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate for a one-month interest period shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate for a one-month interest period, as the
case may be.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Bond Documents” means, with respect to any Bonds, any trust indenture or
similar document pursuant to which such Bonds are issued and any loan agreement,
promissory note or similar document that provides security or a source of
funding for the debt service on such Bonds.

 

“Bond Letter of Credit” means any Letter of Credit that provides credit or
liquidity support for Bonds, including each Existing Letter of Credit.

 

4

--------------------------------------------------------------------------------


 

“Bonds” means any bonds, notes or other evidences of indebtedness issued by or
on behalf of the Borrower or any Subsidiary of the Borrower.

 

“Borrower” means Oglethorpe Power Corporation (An Electric Membership
Corporation) and any permitted successor thereto.

 

“Borrower Materials” has the meaning specified in Section 6.1.

 

“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders, including Lenders when acting in the capacity of L/C
Issuer, and the Administrative Agent, whenever arising, under this Agreement,
the Notes or any of the other Loan Documents.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day (a) that the office of the Administrative Agent is
not closed and (b) other than a Saturday, a Sunday, a legal holiday or a day on
which banking institutions are authorized or required by law or other
governmental action to close in Atlanta, Georgia or New York, New York; provided
that in the case of Eurodollar Rate Loans, such day is also a day on which
dealings between banks are carried on in U.S. dollar deposits in the London
interbank market.

 

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
L/C Issuers or the Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if each L/C
Issuer or Swing Line Lender (as applicable) benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) each such L/C Issuer or the Swing Line Lender (as applicable). 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“CFC” means National Rural Utilities Cooperative Finance Corporation and any
successor thereto.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or

 

5

--------------------------------------------------------------------------------

 

(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means March 23, 2015.

 

“CoBank Equities” has the meaning specified in Section 6.11(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.1, (b) purchase participations in
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.

 

“Committed Loan” has the meaning specified in Section 2.1.

 

“Committed Loan Notice” means a notice of a Committed Borrowing, pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit 2.2(a)-1.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Rating” means, for any Person, the Unsecured Credit Rating or the
Secured Credit Rating, as applicable.

 

6

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Borrower Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent (or the Required Lenders if such Lender is the
Administrative Agent) and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent (or the Required Lenders if such Lender
is the Administrative Agent) or any L/C Issuer or Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent (or the Required Lenders if such Lender is the
Administrative Agent) or the Borrower, to confirm in writing to the
Administrative Agent (or such Required Lenders) and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent (or the
Required Lenders if such Lender is the Administrative Agent) and the Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal

 

7

--------------------------------------------------------------------------------


 

regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent (or the Required Lenders
if such Lender is the Administrative Agent) that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) upon delivery of written notice of such
determination to the Borrower, each L/C Issuer, each Swingline Lender and each
Lender.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.3(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.3(b)(iii)).

 

“Engagement Letter” means that certain letter agreement, dated February 12,
2015, among the Administrative Agent, CFC, as the Lead Arranger, and the
Borrower, as amended, modified or supplemented from time to time.

 

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

 

8

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes the
Borrower or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan comprising a Borrowing, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the London Interbank Offered
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate for
such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (but not based on clause (c) of the definition of Base Rate).

 

“Event of Default” has the meaning specified in Section 8.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.6(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of June 9, 2011
and as amended prior to the Closing Date, among Oglethorpe Power Corporation (An
Electric Membership Corporation), the lenders and letter of credit issuers party
thereto and Bank of America, N.A., as administrative agent.

 

“Existing Letters of Credit” means (a) the irrevocable transferable direct-pay
letter of credit issued by Bank of America on March 30, 2010 in support of the
Development Authority of Burke County Pollution Control Revenue Bonds
(Oglethorpe

 

9

--------------------------------------------------------------------------------


 

Power Corporation Vogtle Project), Series 2010A, (b) the irrevocable
transferable direct-pay letter of credit issued by Bank of America on March 30,
2010 in support of the Development Authority of Burke County Pollution Control
Revenue Bonds (Oglethorpe Power Corporation Vogtle Project), Series 2010B and
(c) the irrevocable transferable direct-pay letter of credit issued by Bank of
Montreal on March 28, 2012 in support of the Development Authority of Monroe
County Pollution Control Revenue Bonds (Oglethorpe Power Corporation Scherer
Project), Series 2010A, in each case as amended prior to or on the Closing Date.

 

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means the Engagement Letter and any L/C Issuer Fee Letter.

 

“Financial Officer” means any one of the chief financial officer, the chief
accounting officer, the senior vice president, finance, vice president, finance
and the treasurer of the Borrower.

 

“First Mortgage Indenture” means, collectively, (a) that certain Indenture,
dated as of March 1, 1997, from the Borrower, as grantor, to U.S. Bank National
Association (as successor to SunTrust Bank (formerly SunTrust Bank, Atlanta)),
as trustee, and (b) that certain Security Agreement, dated as of March 1, 1997,
from the Borrower, as debtor, to U.S. Bank National Association (as successor to
SunTrust Bank (formerly SunTrust Bank, Atlanta)), as trustee and secured party,
either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or consolidated, or any
alternate mortgage, deed to secure debt, deed of trust, trust indenture,
security agreement or other security instrument entered into by the Borrower as
a substitute or replacement for such indenture and security agreement, which
secures equally and ratably the payment of principal of and interest on the
obligations thereunder

 

10

--------------------------------------------------------------------------------


 

and creates a lien on substantially all of the real and tangible personal
property of the Borrower in favor of such mortgagee or secured party and/or
additional and/or substitute mortgagees or secured parties.

 

“First Mortgage Indenture Debt” means that certain secured Indebtedness of the
Borrower, not to exceed $12,000,000,000, as secured under the First Mortgage
Indenture.

 

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. or, in each case, any successor or
assignee of the business of such company in the business of rating securities.

 

“Foreign Lender” means a Lender that is not a U.S. Person

 

“Fronting Commitment” means, with respect to (i) CFC, as L/C Issuer,
$500,000,000, (ii) Bank of America, as L/C Issuer, $100,000,000, (iii) Bank of
Montreal, as L/C Issuer, $100,000,000, (iv) CoBank, ACB, as L/C Issuer,
$150,000,000, and (v) any other L/C Issuer, such amount as may be agreed upon
between such L/C Issuer and the Borrower, in each case, as such amount may be
modified from time to time pursuant to agreement between the Borrower and the
applicable L/C Issuer (with notice thereof to the Administrative Agent).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any

 

11

--------------------------------------------------------------------------------


 

obligation, whether or not contingent, (a) to purchase any such Indebtedness or
other obligation or any property constituting security therefor, (b) to advance
or provide funds or other support for the payment or purchase of such
Indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
maintenance agreements, comfort letters, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
Indebtedness or (d) to otherwise assure or hold harmless the owner of such
Indebtedness or obligation against loss in respect thereof The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Honor Date” has the meaning set forth in Section 2.3(c).

 

“Impacted Interest Period” has the meaning specified for such term in the
definition herein of “London Interbank Offered Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (it being agreed that
discounting amounts payable by any Member to the Borrower under such Member’s
Wholesale Power Contract as a result of such Member’s prepayment of amounts to
become due under such Wholesale Power Contract shall not constitute such
prepayments as Indebtedness), (c) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (d) all Guaranty Obligations of
such Person, (e) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) Off Balance Sheet Indebtedness, (f) all
obligations of such Person to repurchase any securities which repurchase
obligation is related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(g) all net principal obligations of such Person then due and payable in respect
of interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging agreements, but excluding from this clause (g) any net
principal obligations of such Person then due and payable in respect of
agreements entered into to hedge or mitigate the Borrower’s commercial risk, and
(h) the maximum amount of all performance and standby letters of credit issued
or bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
but excluding from this clause (h) any performance and standby letter of credit
or bankers’ acceptance facility that is credit

 

12

--------------------------------------------------------------------------------


 

enhancement for any indebtedness or obligation, or any indebtedness or
obligation that is secured by any indebtedness or obligation (including variable
rate demand bonds), that is defined as Indebtedness under any other clause of
this definition.  The Indebtedness of the Borrower shall not include obligations
under power, energy, transmission or fuel purchase agreements.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.5(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.5(b).

 

“Interest Election Notice” means a notice of (a) a conversion of Committed Loans
from one Type to the other, or (b) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.2(a), which, if in writing, shall be substantially in the
form of Exhibit 2.2(a)-2.

 

“Interest Payment Date” means (a) as to Base Rate Loans (including a Swing Line
Loan), the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date, and (b) as to Eurodollar Rate Loans, the last day of each
applicable Interest Period and the Maturity Date, and, in addition, where the
applicable Interest Period for a Eurodollar Rate Loan is greater than three
months, then also on the last day of each three-month period during such
Interest Period.  If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Rate Loans where
the next succeeding Business Day falls in the next succeeding calendar month,
then such Interest Payment Date shall be deemed to be the next preceding day.

 

“Interest Period” means, as to Eurodollar Rate Loans, a period of one, two,
three or six months’ duration, as the Borrower may elect, commencing, in each
case, on the date of the borrowing (including continuations and conversions of
Eurodollar Rate Loans); provided, however, (a) if any Interest Period would end
on a day which is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day (except that where the next succeeding Business
Day falls in the next succeeding calendar month, then such Interest Period shall
end on the next preceding Business Day), (b) no Interest Period shall extend
beyond the Maturity Date and (c) with respect to Eurodollar Rate Loans, where an
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month in which the Interest Period is to end, such Interest
Period shall end on the last Business Day of such calendar month.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to the nearest 1/100 of 1%) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between:  (a) the Screen Rate

 

13

--------------------------------------------------------------------------------


 

for the longest period for which the Screen Rate is available for the Eurodollar
Rate Loan that is shorter than the Impacted Interest Period; and (b) the Screen
Rate for the shortest period for which the Screen Rate is available for the
Eurodollar Rate Loan that exceeds the Impacted Interest Period, in each case, at
such time.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary of the Borrower) or in
favor of an L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with such Lender’s Applicable
Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof

 

“L/C Issuer” means any of CFC, Bank of America, Bank of Montreal and CoBank,
ACB, each in its capacity as issuer of Letters of Credit, and such other Lender
as the Borrower, with the consent of the Administrative Agent, may from time to
time select as an L/C Issuer to issue one or more Letters of Credit pursuant to
Section 2.3 and that delivers an instrument in form and substance satisfactory
to the Borrower and the Administrative Agent whereby such other Lender agrees to
issue Letters of Credit and otherwise act as a “L/C Issuer” hereunder, each in
its capacity as issuer of Letters of Credit hereunder, or any successor issuer
of Letters of Credit hereunder; provided, however, unless otherwise agreed by
the Administrative Agent, the number of L/C Issuers at any time shall not exceed
three.

 

“L/C Issuer Fee Letter” means any letter agreement between an L/C Issuer and the
Borrower providing for the payment of a fronting fee to such L/C Issuer, in each
case, as amended, modified or supplemented from time to time.

 

14

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.5. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lead Arranger” means CFC, in its capacity as lead arranger in connection with
the facility under this Agreement.

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, including the Swing Line Lender, and any Eligible Assignee which
may become a Lender by way of assignment in accordance with the terms hereof,
together with their successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and each
Existing Letter of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.3(h).

 

“Letter of Credit Sublimit” means an amount equal to $500,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Liquidity Drawing” means, in respect of any Bonds supported by a Bond Letter of
Credit, any drawing under such Bond Letter of Credit the proceeds of which are
used to pay the purchase price of such Bonds tendered for purchase by the
Borrower (or any Subsidiary of the Borrower).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or

 

15

--------------------------------------------------------------------------------

 

notice filed under the Uniform Commercial Code as adopted and in effect in the
relevant jurisdiction or other similar recording or notice statute, and any
lease in the nature thereof).

 

“Loan” means an extension of credit by a Lender to the Borrower under Section 2
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Fee Letters.

 

“London Interbank Offered Rate” means, for any Interest Period with respect to
any Eurodollar Rate Loan comprising a Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute Reuters page or screen that
displays such rate, or on the appropriate page or screen of such other
comparable information service that publishes such rate from time to time as
selected by the Administrative Agent in its discretion) as the London interbank
eurodollar market offered rate for deposits in Dollars at approximately
11:00 a.m. (London, England time) two (2) Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period (such
rate, the “Screen Rate”); provided, that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement,
and provided, further, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”), the Eurodollar Rate
for such Borrowing shall be the Interpolated Rate, provided, that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Material Adverse Effect” means an effect on the operations, business, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, the result of which would be to
materially adversely affect (a) the ability of the Borrower to perform its
obligations under this Agreement or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of the
Lenders hereunder or thereunder.

 

“Maturity Date” means the later of (a) March 23, 2020 and (b) if the Maturity
Date is extended pursuant to Section 2.14, such extended Maturity Date as
determined pursuant to such Section; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“Members” means the retail electric power distribution cooperative members of
the Borrower from time to time.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

16

--------------------------------------------------------------------------------


 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Borrower or any ERISA Affiliate and at least one
employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.6 and (b) has been approved
by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the promissory notes of the Borrower in favor of each Lender
evidencing the Loans and substantially in the form of Exhibit 2.11, as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

 

“Notice of Extension Amendment” means, with respect to any Bond Letter of
Credit, a written notice signed by the applicable L/C Issuer with respect to
such Letter of Credit and delivered to the Borrower and the trustee for the
applicable Bonds evidencing the extension of the expiry date of such Letter of
Credit.

 

“Off Balance Sheet Indebtedness” means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person, including, but not limited to, (a) any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off-balance
sheet financing product of such Person, (b) the aggregate amount of uncollected
accounts receivables of such Person subject at such time to a sale of
receivables (or similar transaction) and (c) obligations of any partnership or
joint venture that is recourse to such Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6(b)).

 

“Outstanding Amount” means (a) with respect to any Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to

 

17

--------------------------------------------------------------------------------


 

any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

“Participant” has the meaning specified in Section 10.3(d).

 

“Participant Register” has the meaning specified in Section 10.3(d).

 

“Patriot Act” has the meaning specified in Section 10.18.

 

“Patronage Capital” means the combined Patronage Capital and Membership Fees
from the Members, as shown in the applicable column on the “Statements of
Patronage Capital and Membership Fees and Accumulated Other Comprehensive
Margin” of the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

 

“Pension Plan” means each Plan which is a Single Employer Plan, a Multiple
Employer Plan, or a Multiemployer Plan.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.

 

“Platform” means DebtX, Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

 

“Prime Rate” means the rate of interest per annum published from time to time as
the “Prime Rate” by The Wall Street Journal, or, if The Wall Street Journal
ceases publishing a “Prime Rate”, any successor publication selected by the
Administrative Agent in its reasonable discretion; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.  The “Prime Rate” published by The Wall Street Journal or
any such successor publication is a reference rate and does not necessarily
represent the lowest or best rate charged by financial institutions to their
customers.  The Lenders may make commercial loans or other loans at rates of
interest at, above or below the “Prime Rate” published by The Wall Street
Journal or any such successor publication.

 

“Public Lender” has the meaning specified in Section 6.1.

 

18

--------------------------------------------------------------------------------


 

“Rates” has the meaning set forth in Section 6.13.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

 

“Register” has the meaning specified in Section 10.3(c).

 

“Regulation D, T, U or X” means Regulation D, T, U or X, respectively, of the
Board as from time to time in effect, any amendment thereto and any successor to
all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.6(b).

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of
Committed Loans, a Committed Loan Notice, (b) with respect to a conversion or
continuation of Committed Loans, an Interest Election Notice, (c) with respect
to an L/C Credit Extension, a Letter of Credit Application, and (d) with respect
to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.2, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Resignation Effective Date” has the meaning set forth in Section 9.6(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of the Borrower and any other officer of the Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

19

--------------------------------------------------------------------------------


 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or by the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, or Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time of determination, a country or territory
which is the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time of determination, (a) any Person listed
in any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by or acting on behalf of
any such Person described in the preceding clause (a) or (b), or (d) any Person
with which any Lender is prohibited under Sanctions relevant to it from dealing
or engaging in transactions.  For purposes of the foregoing, control of a Person
shall be deemed to include where a Sanctioned Person (i) owns or has power to
vote 25% or more of the issued and outstanding equity interests having ordinary
voting power for the election of directors of the Person or other individuals
performing similar functions for the Person, or (ii) has the power to direct or
cause the direction of the management and policies of the Person, whether by
ownership of equity interests, contracts or otherwise.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating securities.

 

“Screen Rate” has the meaning specified for such term in the definition herein
of “London Interbank Offered Rate.”

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Credit Rating” means, for any Person, the long-term, senior, secured,
non-credit enhanced debt ratings assigned to such Person by S&P, Fitch and
Moody’s.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Solvent” means, with respect to the Borrower as of a particular date, that on
such date (a) the Borrower is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) the Borrower does not intend to, and does not believe that it
will, incur debts or liabilities beyond the Borrower’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) the Borrower is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which the Borrower’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in

 

20

--------------------------------------------------------------------------------


 

which the Borrower is engaged or is to engage and (d) the fair value of the
assets of the Borrower, including the Wholesale Power Contracts, taken as a
whole on a going-concern basis, is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of the Borrower. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed as the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Leases” means any transaction or series of transactions the overall
effect of which is the transfer (by sale, head lease or otherwise) of ownership
for federal income tax purposes of any asset by the Borrower or any of its
Subsidiaries to any other Person or Persons (the “lessor”) while use of such
asset is retained by or reconveyed to the Borrower or any of its Subsidiaries
under a lease, sublease or other arrangement (the “sublease”) for a substantial
period of time and where (a) the Borrower or any of its Subsidiaries shall have
set aside financial assets expected to be sufficient to pay or provide for the
payment of all or substantially all of the Borrower’s and its Subsidiaries
scheduled payment obligations under the sublease, (b) the Borrower or any of its
Subsidiaries shall have an option to purchase the lessor’s interest in the asset
during or at the end of the sublease term, and (c) the Borrower or any of its
Subsidiaries shall have set aside financial assets expected to be sufficient to
pay or provide for the payment of all or substantially all of the option price.
It is intended that the term “Special Leases” shall include the entire
transaction and any and all documents and instruments entered into by the
Borrower or any Subsidiary in connection therewith and any obligations
thereunder.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar Rate
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the arithmetic mean,
taken over each day in such Interest Period, of the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not, at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.

 

21

--------------------------------------------------------------------------------


 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

“Swing Line Lender” means CFC in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.4(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit 2.4.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means, with respect to any Letter of Credit, the expiry date
of such Letter of Credit or any earlier date on which such Letter of Credit
shall terminate in accordance with its terms.

 

“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate or the actual
termination of a Pension Plan pursuant to Section 4041(a)(2) or 4041A of ERISA,
(d) the institution of proceedings for the termination of, or the appointment of
a trustee to administer, or the actual termination of, a Pension Plan by the
PBGC under Section 4042 of ERISA, or (e) the complete or partial withdrawal of
the Borrower or any ERISA Affiliate from a Multiemployer Plan.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.1(g)(ii)(B)(3).

 

22

--------------------------------------------------------------------------------


 

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

 

“Unsecured Credit Rating” means, for any Person, the long-term, senior,
unsecured, non-credit enhanced debt ratings assigned to such Person by S&P,
Fitch and Moody’s.

 

“Unused Fee” has the meaning specified in Section 2.9(a).

 

“Wholesale Power Contracts” means those certain Amended and Restated Wholesale
Power Contracts between the Borrower and each of the Members, each dated as of
January 1, 2003, as amended by the First Amendment to Amended and Restated
Wholesale Power Contracts, dated as of June 1, 2005 and as further amended,
modified or supplemented from time to time.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

1.2                               Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

23

--------------------------------------------------------------------------------


 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.3                               Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with the most recent annual or quarterly
financial statements delivered pursuant to Section 6.1 (or, prior to the
delivery of the first financial statements pursuant to Section 6.1, consistent
with the financial statements described in Section 4.1(d)); provided, however,
if (a) the Borrower shall object to determining such compliance on such basis at
the time of delivery of such financial statements due to any change in GAAP or
the rules promulgated with respect thereto or (b) the Administrative Agent or
the Required Lenders shall so object in writing within 30 days after delivery of
such financial statements, then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by the Borrower
to the Lenders as to which no such objection shall have been made.

 

1.4                               Time.

 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

 

1.5                               Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

SECTION 2.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.1                               Committed Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments,

 

24

--------------------------------------------------------------------------------


 

and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.1, prepay under
Section 2.5 and reborrow under this Section 2.1.  Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.2                               Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.2(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, in the case of such
request for a Committed Borrowing, or a written Interest Election Notice, in the
case of such request for a conversion or continuation, in each case,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Except as provided in Sections 2.3(c) and 2.4(c), each
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) the
requested date of the Borrowing (which shall be a Business Day), (ii) the
principal amount of Committed Loans to be borrowed, (iii) the Type of Committed
Loans to be borrowed and (iv) if applicable, the duration of the Interest Period
with respect thereto.  Each Interest Election Notice (whether telephonic or
written) shall specify (i) the requested date of the conversion or continuation
(which shall be a Business Day), (ii) the principal amount of Committed Loans to
be converted or continued, (iii) the Type of Committed Loans to which existing
Committed Loans are to be converted and (iv) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice or
Interest Election Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan Notice
or an Interest Election Notice, as applicable, the Administrative Agent shall
promptly notify each Lender of the

 

25

--------------------------------------------------------------------------------

 

amount of its Applicable Percentage of the applicable Committed Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.2 (and, if such
Borrowing is the initial Credit Extension, Section 4.1), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of CFC with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are L/C Borrowings outstanding
that are then due and payable, then the proceeds of such Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the Prime Rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Committed Loans.

 

2.3                               Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.3, (1) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower, or any of its
Subsidiaries as provided in Section 2.3(k), and to amend or extend Letters of
Credit previously issued by it, in

 

26

--------------------------------------------------------------------------------


 

accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower, or any of its Subsidiaries as
provided in Section 2.3(k), and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Total Outstandings shall not exceed the Aggregate Commitments, (x) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (y) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(z) the aggregate Stated Amount of all Letters of Credit issued by each L/C
Issuer shall not exceed such L/C Issuer’s Fronting Commitment.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)                                  An L/C Issuer shall not issue any Letter
of Credit if the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders (and such L/C
Issuer) have approved such expiry date.

 

(iii)                               An L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

27

--------------------------------------------------------------------------------


 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the applicable L/C Issuer, the Letter of Credit is in
an initial stated amount less than $100,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                any Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
provided, however, a Bond Letter of Credit may provide that (1) after any
drawing thereunder to pay interest on Bonds, the stated amount of such Bond
Letter of Credit shall be automatically reinstated in the amount of such drawing
after a specified period of time unless, prior to the expiration of such period,
the beneficiary of such Bond Letter of Credit has received notice from such L/C
Issuer that it has not been reimbursed for such drawing; and (2) after any
Liquidity Drawing thereunder, the stated amount of such Bond Letter of Credit
shall be automatically reinstated in an amount equal to the principal amount of
any Bonds previously purchased with the proceeds of such Liquidity Drawing that
have been remarketed to investors where the proceeds of such remarketing have
been received by applicable L/C Issuer and applied to the repayment of the
Unreimbursed Amount, Committed Loans or Liquidity Advances related to such
Liquidity Drawing.

 

(iv)                              An L/C Issuer shall not amend any Letter of
Credit, including any extension or renewal thereof, if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

(v)                                 An L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

28

--------------------------------------------------------------------------------


 

(vi)                              An L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Section 9 with respect to
any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 9 included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, including, without limitation, extended or renewed,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least thirty days, in the case
of a Bond Letter of Credit, and two Business Days, in the case of any other
Letter of Credit (or such later date and time in each case as the Administrative
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion), prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) in the case of a Bond Letter
of Credit, the Bond Documents; and (I) such other information as such L/C Issuer
may require.  In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to such L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as such L/C
Issuer may require.  Additionally, the Borrower shall furnish to such L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless such L/C Issuer has received

 

29

--------------------------------------------------------------------------------


 

written notice from any Lender, the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 4 shall not then be satisfied, then, (i) such L/C Issuer
may conclusively presume that such conditions are satisfied and (ii) subject to
the terms and conditions hereof, and in reliance thereon, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or a Subsidiary of the Borrower, as applicable, or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any Letter of
Credit Application, the applicable L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued by an L/C
Issuer, the Lenders shall be deemed to have authorized (but may not require)
such L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.3(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each case directing such L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment. In the case of any extension of a Bond
Letter of Credit, the applicable L/C Issuer shall, upon satisfaction of the
conditions applicable thereto,

 

30

--------------------------------------------------------------------------------


 

deliver to the trustee for the applicable Bonds a Notice of Extension Amendment
to the Bond Letter of Credit designating the new expiry date and thereafter all
references in any Bond Documents to the expiry date or stated expiration date of
such Bond Letter of Credit shall be deemed to be references to the date
designated as such in the most recent Notice of Extension Amendment delivered to
such trustee.

 

(v)                                 Notwithstanding the foregoing, upon
execution and delivery of this Agreement the Existing Letters of Credit shall
become Letters of Credit for all purposes of this Agreement without the
execution and delivery of a Letter of Credit Application with respect thereto or
other documents or any other action being taken.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  Except in the case of a Liquidity Drawing, on the date of payment by
such L/C Issuer in respect of such drawing (each such date, an “Honor Date”),
the Borrower shall reimburse such L/C Issuer, in the manner specified in the
last sentence of this paragraph, in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse such L/C Issuer by 11:00 a.m. on
the Honor Date, such L/C Issuer shall promptly notify the Administrative Agent
and the Borrower of such failure (such a notification being herein called a
“Failure to Reimburse Notice”) and thereafter the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”) and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.2 (other than the delivery
of a Committed Loan Notice).  Reimbursement of such L/C Issuer pursuant to the
second sentence of this paragraph shall (a) if transmitted by the Borrower prior
to the Borrower’s receipt of a Failure to Reimburse Notice, be made directly to
such L/C Issuer at its Lending Office and (b) if transmitted by the Borrower
after the Borrower’s receipt of a Failure to Reimburse Notice, be made to such
L/C Issuer through the Administrative Agent.

 

In the case of a Liquidity Drawing, if the Borrower has not reimbursed the
applicable L/C Issuer through the Administrative Agent by 3:00 p.m. on the Honor
Date, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the Unreimbursed Amount and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed in an

 

31

--------------------------------------------------------------------------------


 

amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.2 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.2 (other than the delivery of a
Committed Loan Notice).

 

Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.3(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
the Lender’s Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.3(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount.  The Administrative Agent shall promptly
remit the funds so received to such L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans on the Honor
Date because the conditions set forth in Section 4.2 cannot be satisfied or for
any other reason, including without limitation the failure to satisfy the
required notice period set forth in Section 2.2, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate until such time as such L/C Borrowing is refinanced with a
Committed Borrowing of Base Rate Loans; provided, however, that, unless an Event
of Default shall have occurred and be continuing, an L/C Borrowing in respect of
a Liquidity Drawing (a) shall be due and payable in full on the Termination Date
and (b) shall bear interest at the Base Rate plus the Applicable Rate. In such
event, each Lender’s payment to the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.3.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.3(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.

 

32

--------------------------------------------------------------------------------


 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.3(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 4.2 (other than the delivery of a Committed Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse such L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.3(c) by the time specified in Section 2.3(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Prime Rate
and a rate determined by such L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of such L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.3(c), if the Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

33

--------------------------------------------------------------------------------


 

(ii)                                  If any payment received by an L/C Issuer,
or the Administrative Agent for the account of an L/C Issuer, pursuant to
Section 2.3(c)(i) is required to be returned under any of the circumstances
described in Section 10.2(b) (including pursuant to any settlement entered into
by an L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Prime Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuers for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might

 

34

--------------------------------------------------------------------------------


 

otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.3(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which (a) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have been caused by such L/C Issuer’s willful misconduct or gross
negligence or (b) the Borrower proves were caused by such L/C Issuer’s willful
failure to pay under any Letter of Credit issued by such L/C Issuer after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit.  In furtherance and not in limitation of the foregoing, an L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

35

--------------------------------------------------------------------------------

 

(g)                                  Applicability of ISP.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) equal to the Applicable Rate times the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to each applicable L/C Issuer pursuant to this
Section 2.3 shall be payable, to the maximum extent permitted by applicable Law,
to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.17(a)(iii), with the balance of such fee, if any, payable to each
applicable L/C Issuer for its own account.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.5.  Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the expiry date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
each L/C Issuer for its own account a fronting fee with respect to each Letter
of Credit, at the rate per annum specified in the applicable L/C Issuer Fee
Letter, computed on the daily amount available to be drawn under such Letter of
Credit and due and payable quarterly in arrears (no longer than 30 days
following billing).  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.5.  In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable in arrears (no longer than 30 days following billing) and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the

 

36

--------------------------------------------------------------------------------


 

account of, a Subsidiary, the Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.4                               Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.4, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.4, prepay under Section 2.5 and
reborrow under this Section 2.4.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A)

 

37

--------------------------------------------------------------------------------


 

directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
Section 2.4(a), or (B) that one or more of the applicable conditions specified
in Section 4 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.2.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.4(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.4(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.4(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(i), the Swing Line Lender
shall be entitled to recover

 

38

--------------------------------------------------------------------------------


 

from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Prime Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.4(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.4(c) is subject to the conditions set forth in Section 4.2.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.2(b) (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Prime Rate.  The Administrative Agent
will make such demand upon the request of the Swing Line Lender.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

39

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.4 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.5                               Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.5.  Subject to Section 2.17, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

(b)                                 The Borrower shall prepay any Unreimbursed
Amount relating to any Liquidity Drawing under a Bond Letter of Credit (and any
L/C Borrowings and, if an Event of Default shall have occurred and be
continuing, Committed Loans the proceeds of which were applied to the
refinancing of such Unreimbursed Amount) on the earlier of (i) the date of the
remarketing to investors of the Bonds purchased with the proceeds of such
Liquidity Drawing, the amount of such prepayment to be equal to the principal
amount of the Bonds so remarketed, and (ii) the date on which such Bond Letter
of Credit is replaced with another liquidity or credit facility pursuant to the
applicable Issuer Documents, the amount of such prepayment to be equal to the
full amount of such Unreimbursed Amount, L/C Borrowings or Committed Loans, as
the case may be.

 

(c)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing

 

40

--------------------------------------------------------------------------------


 

Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(d)                                 If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.5(d) unless after the prepayment in full of the Committed Loans and
Swing Line Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

 

2.6                               Termination or Reduction of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $25,000,000 or any whole multiple of $5,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.7                               Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date.

 

2.8                               Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the

 

41

--------------------------------------------------------------------------------


 

outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.9                               Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section 2.3:

 

(a)                                 Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a commitment fee (the “Unused Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17.  The Unused Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The Unused Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Lead Arranger and the Administrative Agent for their own respective accounts or
the accounts of the Lenders, as

 

42

--------------------------------------------------------------------------------


 

the case may be, fees in the amounts and at the times specified in the Fee
Letters.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

43

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 Funding by Lenders; Presumption by
Administrative Agent.

 

(i)                                     Funding by Lenders.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.2) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Prime Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s

 

44

--------------------------------------------------------------------------------


 

Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuers, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuers, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Prime Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender, and L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Section 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.5(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.5(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.5(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

45

--------------------------------------------------------------------------------

 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.16, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Extension of Maturity Date.

 

(a)                                 Requests for Extension.  The Borrower may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than the first anniversary of the Closing Date, request that,
effective on a specified date (the “Extension Date”), each Lender agree to an
extension of the Maturity Date then in effect (the “Existing Maturity Date”) to
a specified new date (the “New Maturity Date”) that shall be at least one year
after the Existing Maturity Date.

 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, by the date (the “Notice Date”)
that is 35 days after the date of such request,

 

46

--------------------------------------------------------------------------------


 

shall, by notice to the Administrative Agent, advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Maturity Date (a “Non Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination,
and any Lender that does not so advise the Administrative Agent on or before the
Notice Date shall be deemed to be a Non Extending Lender).  The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Borrower of each Lender’s determination
under this Section promptly following the Notice Date.

 

(d)                                 Payment to Non Extending Lender; Additional
Commitment Lenders.  The Commitment of each Non Extending Lender automatically
will terminate on the Existing Maturity Date as in effect immediately prior to
the applicable extension and the Borrower shall pay all Committed Loans and
other Borrower Obligations owing to such Non Extending Lender on the Existing
Maturity Date to the extent not paid by an Additional Commitment Lender pursuant
to an Assignment and Assumption as hereinafter set forth. The Borrower shall
have the right to replace each Non Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 3.6; provided that each
of such Additional Commitment Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Extension Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

 

(e)                                  Minimum Extension Requirement.  If (and
only if) (i) the total of the Commitments of the Lenders that have agreed so to
extend their Maturity Date (each, an “Extending Lender”) and the additional
Commitments of the Additional Commitment Lenders shall be more than 75% of the
aggregate amount of the Commitments previously in effect and (ii) the aggregate
Commitments shall be at least equal to the Outstanding Amount of Committed
Loans, Swing Line Loans and L/C Obligations on and after the Existing Maturity
Date, then, effective as of the Extension Date, the Maturity Date shall be
extended to the New Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

 

(f)                                   Conditions to Effectiveness of
Extensions.  As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Extension Date (in sufficient copies for each Extending Lender and each
Additional Commitment Lender) signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such extension and (ii) certifying that, before and after
giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Extension Date, except to the

 

47

--------------------------------------------------------------------------------


 

extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.6 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.1, and (B) no Default exists.  In addition, on
the Extension Date, the Borrower shall prepay any Committed Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 3.5) to
the extent necessary to keep outstanding Committed Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date.

 

(g)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.6 to the contrary.

 

2.15                        Increase in Commitments.

 

Prior to the Maturity Date and upon at least 45 days’ prior written notice to
the Administrative Agent (which notice shall be promptly transmitted by the
Administrative Agent to each Lender), the Borrower shall have the revocable
right, from time to time during the term of this Agreement and subject to the
terms and conditions set forth below, to increase the aggregate amount of the
Aggregate Commitments; provided that (a) no Default or Event of Default shall
exist at the time of the request or the proposed increase in the Aggregate
Commitments, (b) any such increase must be in a minimum amount of $25,000,000
and in integral multiples of $5,000,000 above such amount, (c) the sum of any
increases to the Commitment during the term of this Agreement shall not exceed
FIVE HUNDRED MILLION DOLLARS ($500,000,000), (d) no individual Lender’s
Commitment may be increased without such Lender’s written consent, (e) the
Borrower shall execute and deliver such Note(s) as are necessary to reflect the
increase in the respective Commitments, (f) Schedule 1.1 shall be amended to
reflect the revised Commitments and revised Applicable Percentages of the
Lenders and (g) if any Loans are outstanding at the time of an increase in the
Aggregate Commitments, the Borrower will prepay (provided that any such
prepayment shall not be subject to any minimum amount of prepayment or any
requirements regarding pro rata repayments but shall be subject to Section 3.5)
one or more existing Loans in an amount necessary such that after giving effect
to the increase in the Aggregate Commitments each Lender will hold its pro rata
share (based on its share of the revised Aggregate Commitments) of outstanding
Loans.

 

Any such increase in the Aggregate Commitments shall apply, at the option of the
Borrower, to (x) the Commitment of one or more existing Lenders; provided that
any Lender whose Commitment is being increased must consent in writing thereto
and if more than one Lender wishes to participate then such increase shall be
allocated pro rata among such Lenders (based on the amount that each such Lender
was willing to increase its Commitment) and/or (y) a new Commitment for one or
more institutions that is not an existing Lender so long as such institution
(A) conforms to the definition of Eligible Assignee, (B) is approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
(C) receives a Commitment of at least $5,000,000 and (D) becomes a Lender under
this Agreement by execution and delivery of an appropriate joinder agreement or
of counterparts to this Agreement in a manner acceptable to the Borrower and the
Administrative Agent.

 

48

--------------------------------------------------------------------------------


 

This Section shall supersede any provisions in Section 2.13 or 10.6 to the
contrary.

 

2.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or an L/C Issuer (i) if an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
affected L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iii) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Section 2.3, 2.4, 2.5, 2.17 or 8.2 in respect of Letters of
Credit or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.3(b)(vii))) or
(ii) 

 

49

--------------------------------------------------------------------------------


 

the Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.3), and (y) the Person
providing Cash Collateral and each applicable L/C Issuer or Swing Line Lender,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.6.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 8 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.2), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuers or the Swing Line Lender,
to be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan or Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a

 

50

--------------------------------------------------------------------------------


 

court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  The Defaulting Lender
(x) shall be entitled to receive any commitment fee pursuant to
Section 2.9(a) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to the sum of (1) the Outstanding Amount of the
Committed Loans funded by it and (2) its Applicable Percentage of the stated
amount of Letters of Credit and Swing Line Loans for which it has provided Cash
Collateral pursuant to Section 2.3, Section 2.4, Section 2.16 or
Section 2.17(a)(ii), as applicable (and the Borrower shall (A) be required to
pay to each of the L/C Issuers and the Swing Line Lender, as applicable, the
amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.3(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.3 and 2.4, the “Applicable
Percentage” of each Non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that Non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Committed Loans of that
Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuers agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent

 

51

--------------------------------------------------------------------------------


 

applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Committed Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

SECTION 3.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1                               Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 3.1, the term “Lender” includes any L/C Issuer and the term “Laws”
includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Laws.  If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to

 

52

--------------------------------------------------------------------------------


 

the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.3(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 3.1, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.1(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

53

--------------------------------------------------------------------------------


 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)  executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.1(g)-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.1(g)-2 or
Exhibit 3.1(g)-3, IRS Form W-9, and/or other certification

 

54

--------------------------------------------------------------------------------


 

documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.1(g)-4 on behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.1 (including by the payment of additional

 

55

--------------------------------------------------------------------------------

 

amounts pursuant to this Section 3.1), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.1 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

3.2                               Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully

 

56

--------------------------------------------------------------------------------


 

continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.3                               Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.4                               Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

57

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such

 

58

--------------------------------------------------------------------------------


 

Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.5                               Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 3.6.

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.6                               Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender delivers a notice pursuant to Section 3.2, any Lender requests
compensation under Section 3.4 or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.1, then such Lender or such L/C Issuer, as applicable, shall (at
the request of the Borrower) use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.1 or 3.4, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.2, as applicable, and (ii) in each

 

59

--------------------------------------------------------------------------------


 

case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.4, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1 and, in each
case, such Lender has declined or is unable to designate a different Lending
Office in accordance with Section 3.6(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.3), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.1 or Section 3.4) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.3;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.4 or payments required to be made
pursuant to Section 3.1, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Laws; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

60

--------------------------------------------------------------------------------


 

3.7                               Survival.

 

All of the Borrower’s obligations under this Section 3 shall survive termination
of the Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.

 

SECTION 4.

 

CONDITIONS PRECEDENT

 

4.1                               Closing Conditions.

 

The obligation of the Lenders and the L/C Issuers to enter into this Agreement
is subject to satisfaction (or waiver) of the following conditions:

 

(a)                                 Executed Loan Documents.  Receipt by the
Administrative Agent of duly executed copies of (i) this Agreement, (ii) the
Notes and (iii) all other Loan Documents, each in form and substance acceptable
to the Lenders and the Administrative Agent.

 

(b)                                 Corporate Documents.  Receipt by the
Administrative Agent of the following:

 

(i)                                     Charter Documents.  Copies of the
articles of incorporation or other charter documents of the Borrower certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation and certified
by a secretary or assistant secretary of the Borrower to be true and correct as
of the Closing Date.

 

(ii)                                  Bylaws.  A copy of the bylaws of the
Borrower certified by a secretary or assistant secretary of the Borrower to be
true and correct as of the Closing Date.

 

(iii)                               Resolutions.  Copies of resolutions of the
Board of Directors of the Borrower approving and adopting the Loan Documents to
which it is a party and the transactions contemplated herein and therein and
authorizing execution and delivery hereof and thereof, certified by a secretary
or assistant secretary of the Borrower to be true and correct and in force and
effect as of the Closing Date.

 

(iv)                              Good Standing.  Certificates of good standing,
existence or its equivalent with respect to the Borrower certified as of a
recent date by the appropriate Governmental Authorities of the state or other
jurisdiction of its incorporation and each other jurisdiction in which the
failure to so qualify and be in good standing would have a Material Adverse
Effect.

 

(v)                                 Incumbency.  An incumbency certificate of
the Borrower certified by a secretary or assistant secretary of the Borrower to
be true and correct as of the Closing Date.

 

61

--------------------------------------------------------------------------------


 

(c)                                  Opinion of Counsel.  Receipt by the
Administrative Agent of an opinion, or opinions, from legal counsel to the
Borrower addressed to the Administrative Agent on behalf of the Lenders and
dated as of the Closing Date, in each case satisfactory in form and substance to
the Administrative Agent.

 

(d)                                 Financial Statements.  Receipt by the
Lenders of the consolidated audited financial statements of the Borrower and its
Subsidiaries dated as of December 31, 2011, December 31, 2012 and December 31,
2013, and the unaudited financial statements for the quarters ended March 31,
2014, June 30, 2014 and September 30, 2014, including balance sheets, income and
cash flow statements and, in the case of annual statements, a statement of the
current combined amount of patronage capital and membership fees, in each case
audited (except for the quarterly financial statements) by independent public
accountants of recognized standing reasonably acceptable to the Administrative
Agent and prepared in accordance with GAAP.

 

(e)                                  Fees and Expenses.  Payment by the Borrower
of all fees and expenses owed by it to the Lenders and the Administrative Agent,
including, without limitation, payment to the Administrative Agent of the fees
set forth in the Fee Letters.

 

(f)                                   Litigation.  Except as set forth on
Schedule 5.8, or in the Borrower’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2013 or Quarterly Report on Form 10-Q for the fiscal
quarter ended March 31, 2014, June 30, 2014 or September 30, 2014, each filed
with the Securities and Exchange Commission, there shall not exist any action,
suit, investigation or legal, equitable, arbitration or administrative
proceeding, nor shall any action, suit, investigation, or legal, equitable,
arbitration or administrative proceeding be pending or threatened before any
arbitrator or Governmental Authority against the Borrower, any of its
Subsidiaries, any of its properties or any transaction contemplated by the Loan
Documents the outcome of which could be reasonably expected to have a Material
Adverse Effect.

 

(g)                                  Material Adverse Effect.  No event or
condition shall have occurred since December 31, 2013 that has had or would be
reasonably expected to have a Material Adverse Effect.

 

(h)                                 Officer’s Certificates.  The Administrative
Agent shall have received a certificate or certificates executed by a Financial
Officer of the Borrower as of the Closing Date stating that (i) the Borrower is
in compliance with all existing material financial obligations, (ii) the
condition set forth in clause (f) has been satisfied, (iii) the financial
statements and information delivered to the Administrative Agent on or before
the Closing Date were prepared in good faith and in accordance with GAAP and
(iv) immediately after giving effect to this Agreement, the other Loan Documents
and all the transactions contemplated herein and therein to occur on such date,
(A) no Default or Event of Default exists, (B) all representations and
warranties contained herein and in the other Loan Documents are true and correct
in all material respects on and as of the date made, (C) the Borrower is in
compliance with the financial covenant set forth in Section 6.2, (D) the
Borrower is Solvent and (E) since December 31, 2013, there has been no

 

62

--------------------------------------------------------------------------------


 

sale, transfer or other disposition by the Borrower of any material part of the
business or property of the Borrower.

 

(i)                                     Existing Credit Agreement.  All loans
and obligations due and payable under the Existing Credit Agreement shall have
been paid in full and all commitments thereunder shall have terminated.

 

(j)                                    Existing Letters of Credit.  The
Borrower’s obligation to reimburse Bank of America and Bank of Montreal for
drawings under the Existing Letters of Credit shall be evidenced by this
Agreement.

 

(k)                                 KYC Information.  Receipt by the
Administrative Agent of all documentation and information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, to the
extent such documentation or information is requested by the Administrative
Agent on behalf of the Lenders prior to the Closing Date.

 

(l)                                     Other.  Receipt by the Lenders of such
other documents, instruments, agreements or information as reasonably requested
by any Lender.

 

Without limiting the generality of the provisions of Section 10.3, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.2                               Conditions to All Credit Extensions.

 

In addition to the conditions precedent stated elsewhere herein, which
conditions precedent set forth in Section 4.1 shall have been satisfied or
waived on the Closing Date, the obligation of each Lender and each L/C Issuer to
honor any Request for Credit Extension (other than an Interest Election Notice)
is subject to the following conditions:

 

(a)                                 Request.  The Administrative Agent and, if
applicable, each applicable L/C Issuer and/or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with requirements hereof.

 

(b)                                 Representations and Warranties.  The
representations and warranties made by the Borrower (other than the
representations and warranties set forth in Sections 5.8, 5.15 and 5.16) are
true and correct in all material respects at and as if made as of such date,
except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date.

 

(c)                                  No Default.  No Default or Event of Default
shall exist or be continuing either prior to or after giving effect thereto.

 

63

--------------------------------------------------------------------------------


 

(d)                                 Members’ Ability to Perform Wholesale Power
Contracts.  There shall not have occurred (i) any modification, termination or
enactment of any law, rule, regulation, order or decree of any Governmental
Authority, including, without limitation, the Georgia Territorial Electric
Service Act of 1973, or (ii) any other action or event that, in either case of
clause (i) or (ii), would have the effect of materially altering the service
area of any Member or eliminating the exclusive right of any Member to
distribute electricity within such area (subject to the exception to exclusivity
existing on the Closing Date as set forth in the Georgia Territorial Electric
Service Act of 1973), in each case of clauses (i) and (ii) so as to adversely
affect the ability of a Member to perform its obligations under its Wholesale
Power Contract, other than in connection with an assignment of such Member’s
service territory and Wholesale Power Contract where such Member’s rights to
substantially all of its service territory and obligations under its Wholesale
Power Contract are simultaneously assumed by another Member or other assignee;
provided that in the case of a non-Member assignee, such assignee must have
either (x) a Credit Rating equal to or better than the Credit Rating of the
assigning Member as published by S&P, Moody’s or Fitch or (y) if the assigning
Member has no such published Credit Rating, a Credit Rating equal to or better
than the Borrower’s Credit Rating as published by S&P, Moody’s or Fitch.

 

Each Request for Credit Extension (other than an Interest Election Notice)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.2(b), (c) and (d) have been
satisfied on and as of the date of the applicable Credit Extension.

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to each Lender that:

 

5.1                               Organization and Good Standing.

 

The Borrower (a) is a corporation duly organized, validly existing and in good
standing under the Georgia Electric Membership Corporation Act, (b) is duly
qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have or
would reasonably be expected to have a Material Adverse Effect and (c) has the
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted.

 

5.2                               Due Authorization.

 

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Loan Documents and to incur the
obligations herein and therein provided for and (b) has been authorized by all
necessary corporate action, to execute, deliver and perform this Agreement and
the other Loan Documents.  No action on the part of any Member is required in
connection with the execution and delivery by the Borrower of the Loan Documents
or the performance of its obligations thereunder.

 

64

--------------------------------------------------------------------------------


 

5.3                               No Conflicts.

 

Neither the execution and delivery of the Loan Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its organizational documents or bylaws, (b) violate,
contravene or conflict with any law (including without limitation, the Public
Utility Holding Company Act of 2005, as amended), regulation (including without
limitation, Regulation U, Regulation X or any regulation promulgated by the
Federal Energy Regulatory Commission), order, writ, judgment, injunction, decree
or permit applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any of the Wholesale Power
Contracts, the First Mortgage Indenture, or any other material indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it or its properties may be bound, or (d) result
in or require the creation of any Lien upon or with respect to its properties
(other than Liens created by this Agreement), except to the extent such
violation, contravention or conflict referred to in the preceding clause (b) or
(c), or the creation of any such Lien referred to in the preceding clause (d),
individually or in the aggregate, would not have and would not reasonably be
expected to have a Material Adverse Effect.

 

5.4                               Consents.

 

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority, Member or third party
is required in connection with the execution, delivery or performance of this
Agreement or any of the other Loan Documents.

 

5.5                               Enforceable Obligations.

 

This Agreement and the other Loan Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

5.6                               Financial Condition.

 

The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 6.1(a) and 6.1(b):  (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3 and subject, with respect to
any quarterly financial statements, to such changes resulting from audit and
normal year-end adjustments) and (ii) present fairly in all material respects
the financial condition, results of operations, patronage capital, membership
fees and cash flows of the Borrower and its Subsidiaries as of such date and for
such periods.

 

5.7                               No Default.

 

No Default or Event of Default presently exists and is continuing.

 

65

--------------------------------------------------------------------------------

 

5.8                               Litigation.

 

Except as set forth on Schedule 5.8, or in the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2013 or Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2014, June 30, 2014 or
September 30, 2014, each filed with the Securities and Exchange Commission,
there are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower, any of its Subsidiaries or any of its
properties that are reasonably likely to have a Material Adverse Effect.

 

5.9                               Taxes.

 

The Borrower has filed, or caused to be filed, all tax returns (federal, state,
local and foreign) required to be filed and paid all amounts of taxes shown
thereon to be due (including interest and penalties) and has paid all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for (i) such taxes which are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP, or (ii) where the failure
to so file or pay would not have or would not reasonably be expected to have a
Material Adverse Effect.

 

5.10                        Compliance with Law.

 

The Borrower is in compliance with all laws, rules, regulations, orders and
decrees applicable to it or to its properties, except where the failure to be in
compliance would not have or would not reasonably be expected to have a Material
Adverse Effect.

 

5.11                        ERISA.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect:

 

(a)                                 During the five-year period prior to the
date on which this representation is made or deemed made: (i) no Termination
Event has occurred, and, to the best knowledge of the Borrower, no event or
condition has occurred or exists as a result of which any Termination Event is
reasonably expected to occur, with respect to any Plan; (ii) no “unpaid required
minimum contribution” or “accumulated funding deficiency” (as defined or
otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of Title
I of ERISA) whether or not waived, exists with respect to any Pension Plan;
(iii) each Plan (other than a Multiemployer Plan), and, to the best knowledge of
the Borrower, each Multiemployer Plan, has been maintained, operated, and funded
in compliance with its own terms and in compliance with the provisions of ERISA,
the Code, and any other applicable federal or state laws; and (iv) no Lien in
favor of the PBGC or a Plan has arisen or is reasonably expected to arise on
account of any Plan.

 

(b)                                 No liability has been or is reasonably
expected by the Borrower to be incurred under Sections 4062, 4063 or 4064 of
ERISA with respect to any Single Employer Plan.

 

66

--------------------------------------------------------------------------------


 

(c)                                  The actuarial present value of all “benefit
liabilities” under Section 4001(a)(16) of ERISA under each Single Employer Plan
(determined in accordance with the assumptions used for funding such Single
Employer Plan pursuant to Section 412 of the Code for the applicable plan
year),  whether or not vested, did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the fair market value of the assets of such Plan allocable to such liabilities
under Title IV of ERISA (excluding any accrued but unpaid contributions), except
as disclosed in the Borrower’s financial statements.

 

(d)                                 Neither the Borrower nor any ERISA Affiliate
has incurred, or, to the best knowledge of the Borrower, is reasonably expected
to incur, any withdrawal liability under ERISA to any Multiemployer Plan or
Multiple Employer Plan.  Neither the Borrower nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), is in endangered or critical status under Section 305
of ERISA, or has been terminated (within the meaning of Title IV of ERISA), and
no Multiemployer Plan is, to the best knowledge of the Borrower, reasonably
expected to be in reorganization, insolvent, or terminated.

 

(e)                                  No non-exempt prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) or
breach of fiduciary responsibility has occurred with respect to a Plan which has
subjected or is reasonably likely to subject the Borrower or any Subsidiary of
the Borrower to any liability under Sections 406, 407, 409, 502(i), or 502(1) of
ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which the Borrower or any Subsidiary of the Borrower has agreed or
is required to indemnify any person against any such liability.

 

(f)                                   The present value (determined using
actuarial and other assumptions which are reasonable with respect to the
benefits provided and the employees participating) of the liability of the
Borrower and each ERISA Affiliate for post-retirement welfare benefits to be
provided to their current and former employees under Plans which are welfare
benefit plans (as defined in Section 3(1) of ERISA), net of all assets under all
such Plans allocable to such benefits, are reflected on the financial statements
referenced in Section 6.1 in accordance with FASB 106.

 

(g)                                  Each Plan which is a welfare plan (as
defined in Section 3(1) of ERISA) to which Sections 601-609 of ERISA and
Section 4980B of the Code apply has been administered in compliance in all
material respects with such sections.

 

5.12                        Use of Proceeds.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.9.  None of such proceeds will be used for the
acquisition of another Person unless the board of directors (or other comparable
governing body) or stockholders, as appropriate, of such Person has approved
such acquisition.

 

67

--------------------------------------------------------------------------------


 

5.13                        Government Regulations.

 

(a)                                 No proceeds of the Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U, or for the purpose of purchasing or
carrying or trading in any securities. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U. No Indebtedness being
reduced or retired out of the proceeds of the Loans was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the consolidated assets of the Borrower and its
Subsidiaries. None of the transactions contemplated by the Loan Documents
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of (i) the Securities Act of
1933, as amended, (ii) the Securities Exchange Act of 1934, as amended, or
(iii) regulations issued pursuant to the Securities Act of 1933 or the
Securities Exchange Act of 1934.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is subject to (i) rate or debt incurrence regulation under the
Federal Power Act, as amended, or (ii) regulation under the Investment Company
Act of 1940, as amended.  In addition, neither the Borrower nor any of its
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, and is not controlled by
an “investment company.”

 

5.14                        Solvency.

 

The Borrower is and, after the consummation of the transactions contemplated by
this Agreement and the other Loan Documents, will be Solvent.

 

5.15                        Disclosure.

 

Neither this Agreement nor any financial statements delivered to the Lenders nor
any other document, certificate or statement furnished to the Lenders by or on
behalf of the Borrower in connection with the transactions contemplated hereby,
as of the date of delivery, taken as a whole, contained any untrue statement of
a material fact or omitted to state a material fact necessary in order to make
the statements contained therein or herein, taken as a whole, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

5.16                        Environmental Matters.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect:  (a) each of the properties of the Borrower (the “Properties”)
and all operations at the Properties are in compliance with all applicable
Environmental Laws, (b) there is no violation of any Environmental Law with
respect to the Properties or the businesses operated by the

 

68

--------------------------------------------------------------------------------


 

Borrower (the “Businesses”), and (c) there are no conditions relating to the
Businesses or the Properties that would reasonably be expected to give rise to a
liability under any applicable Environmental Laws.

 

5.17                        Insurance.

 

The Borrower maintains insurance for the benefit of the Borrower with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
business and owning similar properties in the same general areas in which the
Borrower operates.

 

5.18                        Franchises, Licenses, Etc.

 

The Borrower possesses all franchises, certificates, licenses, permits and other
authorizations necessary for the operation of its businesses, except such as the
failure to possess would not result or be reasonably expected to result in a
Material Adverse Effect.

 

5.19                        Subsidiaries; Affiliates; Members.

 

As of the Closing Date, Schedule 5.19 is a complete list of all Subsidiaries,
Affiliates and Members of the Borrower.

 

5.20                        Wholesale Power Contracts.

 

As of the Closing Date:

 

(a)                                 The Borrower has no knowledge of any default
under any Wholesale Power Contract, and each Wholesale Power Contract is in full
force and effect.

 

(b)                                 No Member has provided the Borrower with any
(i) “Notice of Intent to Withdraw” pursuant to Section 17 of such Member’s
Wholesale Power Contract or (ii) written notice of its intent to assign any of
its rights and obligations under its Wholesale Power Contract.

 

(c)                                  Set forth on Schedule 5.20 is each Member’s
percentage share of the gross member revenues of the Borrower for the fiscal
year ended December 31, 2014.

 

5.21                        Anti-Corruption Laws and Sanctions.

 

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
any of their respective officers or employees, or (b) to the knowledge of the
Borrower, any director or agent of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing, Letter of Credit, or

 

69

--------------------------------------------------------------------------------


 

use of proceeds thereof or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as any Lender shall have
any Commitment hereunder, any Loan or Borrower Obligation hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

6.1                               Information Covenants.

 

The Borrower will furnish, or cause to be furnished, to the Administrative
Agent:

 

(a)                                 Annual Financial Statements.  As soon as
available, and in any event within 120 days after the close of each fiscal year
of the Borrower, a consolidated balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal year, together with
consolidated statements of retained earnings and cash flows for such fiscal year
and a statement of the combined amount of patronage capital and membership fees,
setting forth in comparative form figures for the preceding fiscal year, all
such financial information described above to be in reasonable form and detail
and audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be furnished to the Administrative Agent, shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any respect.  The delivery by the Borrower to
the Administrative Agent within the time period required above of an annual
report for the Borrower on Form 10-K for such fiscal year as filed with the SEC
(and including the opinion required above) shall satisfy the requirements of
this Section 6.1(a).

 

(b)                                 Quarterly Financial Statements.  As soon as
available, and in any event within 60 days after the close of each fiscal
quarter of the Borrower (other than the fourth fiscal quarter) a consolidated
balance sheet and income statement of the Borrower and its Subsidiaries, as of
the end of such fiscal quarter, together with a related consolidated statement
of cash flows for such fiscal quarter in each case setting forth in comparative
form figures for the corresponding period of the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Administrative Agent, and accompanied by a
certificate of a Financial Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Borrower and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments.  The delivery by the Borrower to the Administrative Agent within
the time period required above of a quarterly report for the Borrower on
Form 10-Q for such fiscal quarter as filed with the SEC (and including the
certification required above) shall satisfy the requirements of this
Section 6.1(b).

 

70

--------------------------------------------------------------------------------


 

(c)                                  Officer’s Certificate.  (i) At the time of
delivery of the financial statements provided for in Sections 6.1(a) and
6.1(b) above, a certificate of a Financial Officer of the Borrower,
substantially in the form of Exhibit 6.1(c), (A) certifying compliance with
Section 6.2 as of the end of such fiscal period and (B) stating that no Default
or Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Borrower proposes
to take with respect thereto and (ii) at the time of delivery of the financial
statements provided for in Section 6.1(a) above, an updated Schedule 5.20 as of
the last day of the previous fiscal year.

 

(d)                                 Reports.  Upon the Administrative Agent’s
request, copies of any filings and registrations with, and reports to or from,
any Governmental Authority, including, without limitation, the Securities and
Exchange Commission or any successor agency and any utility regulatory body.

 

(e)                                  Notices.  Upon the Borrower obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent immediately (and in no event more than ten Business Days after obtaining
such knowledge) of (i) the occurrence of a Default or Event of Default,
specifying the nature and existence thereof and what action the Borrower
proposes to take with respect thereto, and (ii) the occurrence of any of the
following with respect to the Borrower: (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against the Borrower, or
(B) the institution of any proceedings against the Borrower with respect to, or
the receipt of notice by the Borrower of potential liability or responsibility
for, violation or alleged violation of any federal, state or local law, rule or
regulation (including, without limitation, any Environmental Law), in each case
under this clause (ii) that would have or would be reasonably expected to have a
Material Adverse Effect.

 

(f)                                   ERISA.  Upon the Borrower or any ERISA
Affiliate obtaining knowledge thereof, the Borrower will give written notice to
the Administrative Agent and each of the Lenders promptly (and in any event
within five Business Days) of: (i) any event or condition, including, but not
limited to, any Reportable Event, that constitutes, or would be reasonably
expected to lead to, a Termination Event; (ii) any communication from the PBGC
stating its intention to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan together with a statement of the amount
of liability, if any, incurred or expected to be incurred by the Borrower or any
Subsidiary in connection therewith; (iii) with respect to any Multiemployer
Plan, the receipt of notice as prescribed in ERISA or otherwise of any
withdrawal liability assessed against the Borrower or any ERISA Affiliate, or of
a determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA) or is in endangered or critical
status under Section 305 of ERISA; (iv) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which the
Borrower or any of its Subsidiaries or ERISA Affiliates is required to
contribute to each Pension Plan and each Plan that is subject to Section 412 of
the Code pursuant to its terms and as required to meet the minimum funding
standard set forth in ERISA and the Code with respect thereto; or (v) any change
in the funding status of any Plan that would have or would be reasonably
expected to have a Material Adverse Effect; together, with a description of any
such event or condition or a copy of any such notice and a statement

 

71

--------------------------------------------------------------------------------


 

by an officer of the Borrower briefly setting forth the details regarding such
event, condition, or notice, and the action, if any, which has been or is being
taken or is proposed to be taken with respect thereto.  Promptly upon request,
the Borrower shall furnish the Administrative Agent and each of the Lenders with
such additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).

 

(g)                                  Members.  With reasonable promptness upon
any request of the Administrative Agent, information, including annual financial
information, with respect to any Member; provided that the Administrative Agent
shall, upon request, always have access to information made available to the
Borrower regarding a Member that such Member is required to provide under the
terms of its Wholesale Power Contract with respect to financing of the Borrower;
provided, further, that information shall only be furnished by the Borrower
pursuant to this subsection (g) to the extent such information is made available
by such Member to the Borrower and permitted by such Member to be shared with
Persons other than the Borrower.

 

(h)                                 Ratings Changes.  The Borrower shall
promptly deliver to the Administrative Agent information regarding any change in
the Borrower’s Credit Ratings.

 

(i)                                     Other Information.  With reasonable
promptness upon any such request, such other information regarding the business,
properties or financial condition of the Borrower as the Administrative Agent or
any Lender may reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Arrangers and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Joint Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

72

--------------------------------------------------------------------------------


 

6.2                               Patronage Capital and Membership Fees.

 

The Borrower shall, as of the end of any fiscal quarter of the Borrower,
maintain Patronage Capital of at least $675,000,000.

 

6.3                               Notices with Respect to Wholesale Power
Contracts.

 

The Borrower shall promptly notify the Administrative Agent, after becoming
aware thereof, of (a) any material modification to any of the Wholesale Power
Contracts, (b) any default in the performance of any Member’s payment
obligations under any Wholesale Power Contact that has continued unremedied for
five or more Business Days, (c) its receipt of a “Notice of Intent to Withdraw”
by any Member pursuant to Section 17 of such Member’s Wholesale Power Contract,
(d) its receipt of any written notice from a Member of such Member’s intent to
assign any of its rights and obligations under its Wholesale Power Contract,
(e) the filing by a Member of any official judicial or regulatory filing seeking
as a remedy the declaration of the unenforceability of any material provision of
or the material modification of its Wholesale Power Contract, (f) any release or
termination of a Member’s payment obligations under a Wholesale Power Contract,
or (g) the filing by a Member of any official judicial or regulatory filing
claiming the bankruptcy or insolvency of such Member.

 

6.4                               Preservation of Existence, Franchises and
Assets.

 

The Borrower will do all things necessary to preserve and keep in full force and
effect its existence, material franchises and authority.  The Borrower shall
generally maintain its properties, real and personal, in good condition, and the
Borrower shall not waste or otherwise permit such properties to deteriorate,
reasonable wear and tear excepted.

 

6.5                               Books and Records.

 

Subject to Section 1.3, the Borrower will keep complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

 

6.6                               Compliance with Law.

 

The Borrower will comply with, and obtain all permits and licenses required by,
all laws (including, without limitation, all Environmental Laws and ERISA laws),
rules, regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property, if the failure to
comply would have or would be reasonably expected to have a Material Adverse
Effect.

 

6.7                               Payment of Taxes.

 

The Borrower will pay, settle or discharge all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that the Borrower shall not be required to pay any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in

 

73

--------------------------------------------------------------------------------


 

accordance with GAAP, unless the failure to make any such payment would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) to the extent the failure to make any such payment, either
singly or in the aggregate, would not have or would not reasonably be expected
to have a Material Adverse Effect.

 

6.8                               Insurance.

 

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) with responsible and reputable
insurance companies in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates.

 

6.9                               Use of Proceeds.

 

The proceeds of the Loans shall be used for general corporate purposes,
including, without limitation, (i) to refinance the indebtedness under the
Existing Credit Agreement, (ii) to refinance the indebtedness under certain of
the Borrower’s other existing credit agreements, (iii) to pay, at maturity,
commercial paper issued by the Borrower, provided that the unpaid Borrowings
incurred for such purpose shall at no one time exceed $1,000,000,000, (iv) to
issue Letters of Credit, including Letters of Credit to support liquidity or
credit requirements under tax-exempt variable rate demand bond financings or in
connection with posting collateral to third parties under construction,
equipment procurement, hedging and other arrangements, and (v) working capital
purposes.  In the case of any Bond Letters of Credit, the Borrower’s
reimbursement obligations in respect thereof shall remain unsecured, without the
use of purchased bonds, pledged bonds, bank bonds or similar structures (and the
Administrative Agent, Lenders and L/C Issuers, at the request of the Borrower,
will expressly waive any right to pledged bonds, bank bonds or similar
structures), and the Lenders and the L/C Issuers shall not have any rights or
remedies under the related Bond Documents for Events of Default hereunder or
thereunder (and the Lenders agree not to deliver any notice of any such Events
of Default, other than a failure of the Borrower to reimburse an L/C Issuer for
any drawing under the related Bond Letter of Credit).

 

6.10                        Audits/Inspections.

 

To the extent permitted by Law and, with respect to the Borrower’s co-owned
facilities, subject to any applicable limitations in the Borrower’s
corresponding co-ownership arrangements, upon reasonable prior notice and during
normal business hours and, unless a Default under this Agreement has occurred
and is continuing, at the expense of the Administrative Agent, the Borrower will
permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Administrative Agent or its representatives to

 

74

--------------------------------------------------------------------------------


 

investigate and verify the accuracy of information provided to the Lenders and
to discuss all such matters with the officers, employees and representatives of
the Borrower.

 

6.11                        CoBank Equity and Security.

 

(a)                                 So long as CoBank is a Lender hereunder, the
Borrower will acquire equity in CoBank in such amounts and at such times as
CoBank may require in accordance with CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
the Borrower may be required to purchase in CoBank in connection with the Loans
made by CoBank may not exceed the maximum amount permitted by the Bylaws and the
Capital Plan at the time this Agreement is entered into.  The Borrower
acknowledges receipt of a copy of (i) CoBank’s most recent annual report, and if
more recent, CoBank’s latest quarterly report, (ii) CoBank’s Notice to
Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan, which
describe the nature of all of the Borrower’s stock and other equities in CoBank
acquired in connection with its patronage loan from CoBank (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.

 

(b)                                 Each party hereto acknowledges that CoBank’s
Bylaws and Capital Plan (as each may be amended from time to time) shall govern
(x) the rights and obligations of the parties with respect to the CoBank
Equities and any patronage refunds or other distributions made on account
thereof or on account of Borrower’s patronage with CoBank, (y) the Borrower’s
eligibility for patronage distributions from CoBank (in the form of CoBank
Equities and cash) and (z) patronage distributions, if any, in the event of a
sale of a participation interest. CoBank reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis.

 

(c)                                  Each party hereto acknowledges that CoBank
has a statutory first lien pursuant to the Farm Credit Act of 1971 (as amended
from time to time) on all CoBank Equities that the Borrower may now own or
hereafter acquire, which statutory lien shall be for CoBank’s sole and exclusive
benefit. The CoBank Equities shall not constitute security for the Obligations
due to any other Lender. To the extent that any of the Loan Documents create a
Lien on the CoBank Equities or on patronage accrued by CoBank for the account of
the Borrower (including, in each case, proceeds thereof), such Lien shall be for
CoBank’s sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the CoBank Equities nor any accrued patronage shall be offset
against the Obligations except that, in the event of an Event of Default, CoBank
may elect, solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. CoBank shall have no
obligation to retire the CoBank Equities upon any Event of Default, Default or
any other default by the Borrower, or at any other time, either for application
to the Obligations or otherwise.

 

75

--------------------------------------------------------------------------------

 

6.12                        Compliance with Anti-Corruption Laws and Sanctions.

 

The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions in all material respects.

 

6.13                        Rate Covenant.

 

Subject to any necessary regulatory approval or determination of RUS, if
required, the Borrower shall establish and collect rates, rents, charges, fees
and other compensation (the “Rates”) for the use or the sale of output, capacity
or service of the System that, together with other revenues available to the
Borrower, are reasonably expected to yield Margins for Interest for each fiscal
year of the Borrower equal to at least 1.10 times Interest Charges for such
period.  Promptly upon any material change in the circumstances which were
contemplated at such time Rates were most recently reviewed, but not less
frequently than once every twelve (12) months, the Borrower shall review the
Rates so established and shall promptly establish or revise such Rates, as
necessary to comply with the foregoing requirements, subject in the case of the
foregoing Margins for Interest requirement to any necessary regulatory approval
or determination, including that of RUS, if required.  The Borrower will not
furnish or supply or cause to be furnished or supplied any use, output, capacity
or service of the System with respect to which a charge is regularly or
customarily made, free of charge to any Person, and the Borrower will use
commercially reasonable efforts to enforce the payment of any and all accounts
owing to the Borrower with respect to the use, output, capacity or service of
the System.  Capitalized terms used in this Section 6.13 without definition
shall have the meanings provided in the First Mortgage Indenture (as in effect
as of the date hereof).

 

SECTION 7.

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as any Lender has any
Commitment hereunder, any Loan or other Borrower Obligation shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.1                               Nature of Business.

 

The Borrower will not engage, to any material extent, in any business other than
the business of providing, directly or indirectly, electric power and energy and
related services to or on behalf of the Members.

 

7.2                               Consolidation and Merger.

 

The Borrower will not (a) enter into any transaction of merger, or
(b) consolidate, liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided that, so long as no Default or Event of
Default shall exist or be caused thereby, a Person may be merged or consolidated
with or into the Borrower so long as the Borrower shall be the continuing or
surviving corporation.

 

76

--------------------------------------------------------------------------------


 

7.3                               Arm’s-Length Transactions.

 

Except in connection with any Special Leases, the Borrower will not enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director or
Affiliate; provided, however, that this Section 7.3 shall not be applicable to
transactions with any Affiliate if such transactions are made on a cost basis.

 

7.4                               Fiscal Year; Organizational Documents.

 

The Borrower will not (a) change its fiscal year or (b) change its form of
organization from a corporation organized under the Georgia Electric Membership
Corporation Act.

 

7.5                               Liens.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible, and whether now owned or after acquired) securing Indebtedness,
except for the following: (a) Liens securing Borrower Obligations, (b) Liens
securing Special Leases, (c) Liens with respect to any interest, debt or equity
of the Borrower in CoBank or CFC purchased or otherwise acquired by the Borrower
in connection with membership in any such entity or any borrowing from any such
entity, (d) Liens on cash, securities or accounts receivable under such
obligations or obligations with the same counterparty to the extent provided by
the Borrower as collateral for any obligation of the Company under any letter of
credit issued on behalf of the Borrower or other similar obligation, commitment
or liability of the Borrower arising in connection with the Borrower’s business
and properties, (e) Liens securing other Indebtedness (including without
limitation the First Mortgage Indenture Debt) in an aggregate amount not to
exceed $12,000,000,000 at any time outstanding, and (f) any modification,
extension, renewal or replacement (or successive modifications, extensions,
renewals or replacements), as a whole or in part, of any Liens referred to in
the foregoing clauses (a) through (e), for amounts not exceeding the principal
amount of the Indebtedness secured by the Lien so modified, extended, renewed or
replaced; provided that such modification, extension, renewal or replacement
Lien is limited to all or a part of the same property or assets that were
covered by the Lien modified, extended, renewed or replaced (plus improvements
on such property or assets).

 

7.6                               Wholesale Power Contracts.

 

The Borrower shall not agree to release or terminate the payment obligations of
any Member or Members, the aggregate of which, pursuant to Schedule 5.20 (as
updated pursuant to Section 6.1(c)), constitute fifteen percent (15%) or more of
the Borrower’s gross member revenues, under its or their Wholesale Power
Contracts other than in connection with a simultaneous assumption of such
payment obligations by another Member or other assignee; provided that in the
case of a non-Member assignee, such assignee must have either (x) a Credit
Rating equal to or better than the Credit Rating of the assigning Member as
published by S&P, Moody’s or Fitch or (y) if the assigning Member has no such
published Credit Rating, a Credit

 

77

--------------------------------------------------------------------------------


 

Rating equal to or better than the Borrower’s Credit Rating as published by S&P,
Moody’s or Fitch.

 

7.7                               Indebtedness.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness other than
(a) Indebtedness consisting of Special Leases, (b) Indebtedness secured by Liens
permitted under Section 7.5(e), in an aggregate amount at any time outstanding
not to exceed $12,000,000,000, (c) the Loans and the L/C Obligations,
(d) unsecured Indebtedness, ranking pari passu with the Loans and the L/C
Obligations, in an aggregate amount at any time outstanding not to exceed
$4,000,000,000 (it being agreed that Indebtedness secured solely by a Lien
permitted under Section 7.5(c) or 7.5(d) shall be deemed unsecured Indebtedness
ranking pari passu with the Loans and the L/C Obligations), and (e) unsecured
Indebtedness subordinated to the Loans and the L/C Obligations on terms
reasonably satisfactory to the Required Lenders and the L/C Issuers.

 

7.8                               No Violation of Anti-Corruption Laws or
Sanctions.

 

The Borrower will not request any Borrowing or Letter of Credit, or use or
permit any of its Subsidiaries or its or their respective directors, officers,
employees and agents to use any Letter of Credit or the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 8.

 

EVENTS OF DEFAULT

 

8.1                               Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)                                 Payment.  The Borrower (i) shall default in
the payment when due of any principal of any of the Loans or any L/C Obligations
or (ii) shall default in the payment when due of any interest on the Loans or
any L/C Obligations or of any fees or other amounts owing hereunder or under any
Fee Letter, under any of the other Loan Documents or in connection herewith or
therewith, and such default under this clause (ii) shall continue unremedied for
a period of five or more days.

 

(b)                                 Representations.  Any representation,
warranty or statement made or deemed to be made by the Borrower herein, in any
of the other Loan Documents, or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was deemed to have been made.

 

78

--------------------------------------------------------------------------------


 

(c)                                  Covenants.  The Borrower shall:

 

(i)                                     default in the due performance or
observance of any term, covenant or agreement contained in Section 6.2, 6.4 or
7.1 through 7.8 inclusive; or

 

(ii)                                  default in the due performance or
observance by it of any term, covenant or agreement contained in Section 6.1 or
6.3, and such default shall continue unremedied for a period of five Business
Days after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Administrative Agent; or

 

(iii)                               default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
subsections (a), (b), (c)(i), or (c)(ii) of this Section 8.1) contained in this
Agreement or any other Loan Document and such default shall continue unremedied
for a period of more than 30 days after the earlier of the Borrower becoming
aware of such default or notice thereof given by the Administrative Agent.

 

(d)                                 Loan Documents.  The Borrower shall default
in the due performance or observance of any term, covenant or agreement in any
of the other Loan Documents and such default shall continue unremedied for a
period of more than 30 days after the earlier of the Borrower becoming aware of
such default or notice thereof given by the Administrative Agent or any Loan
Document shall fail to be in full force and effect or the Borrower shall so
assert or any Loan Document shall fail to give the Administrative Agent and/or
the Lenders the rights, powers and privileges purported to be created thereby.

 

(e)                                  Bankruptcy, etc.  The occurrence of any of
the following with respect to the Borrower or any of its Subsidiaries (i) a
court or governmental agency having jurisdiction in the premises shall enter a
decree or order for relief in respect of the Borrower or any of its Subsidiaries
in an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or any of its Subsidiaries or for any substantial part of its property or order
the winding up or liquidation of its affairs; or (ii) an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 days; or (iii) the
Borrower or any of its Subsidiaries shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or such Subsidiary or any substantial part of its
property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any of its Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by any Person in furtherance of any of the aforesaid purposes.

 

79

--------------------------------------------------------------------------------


 

(f)                                   Other Indebtedness.  With respect to any
Indebtedness of the Borrower in excess of $25,000,000 (other than Indebtedness
outstanding under this Agreement), the Borrower shall (i) default in any payment
(beyond the applicable grace period with respect thereto, if any) with respect
to such Indebtedness, the effect of which default is to cause, or permit the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause (determined without regard to whether any notice or lapse of
time is required), any such Indebtedness to become due and payable, or required
to be prepaid other than by a regularly scheduled required prepayment, prior to
the stated maturity thereof or (ii) default in the observance or performance of
any covenant or agreement relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, the effect of
which default results in any such Indebtedness becoming due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof.

 

(g)                                  Judgments.  One or more judgments, orders,
or decrees shall be entered against the Borrower involving a liability of
$25,000,000 or more, in the aggregate, (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) and such
judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (i) the last day on which
such judgment, order or decree becomes final and unappealable and, where
applicable, with the status of a judicial lien or (ii) 60 days; provided that if
such judgment, order or decree provides for periodic payments over time then the
Borrower shall have a grace period of 30 days with respect to each such periodic
payment.

 

(h)                                 ERISA.  The occurrence of any of the
following events or conditions if the same, individually or in the aggregate,
would be reasonably expected to result in a liability to the Borrower of an
amount greater than or equal to $25,000,000: (A) any “unfunded required minimum
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA )
whether or not waived, shall exist with respect to any Pension Plan, or any lien
shall arise on the assets of the Borrower or any ERISA Affiliate in favor of the
PBGC or a Plan; (B) a Termination Event shall occur with respect to a Single
Employer Plan, which is, in the reasonable opinion of the Lender, likely to
result in the termination of such Plan for purposes of Title IV of ERISA; (C) a
Termination Event shall occur with respect to a Multiemployer Plan or Multiple
Employer Plan, which is, in the reasonable opinion of the Lender, likely to
result in (i) the termination of such Plan for purposes of Title IV of ERISA, or
(ii) the Borrower or any ERISA Affiliate incurring any liability in connection
with a withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (D) any non-exempt prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which would be reasonably expected to subject the
Borrower or any of its Subsidiaries to any liability under Sections 406, 409,
502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower or any of its Subsidiaries
has agreed or is required to indemnify any person against any such liability.

 

80

--------------------------------------------------------------------------------


 

(i)                                     Wholesale Power Contracts.  One or more
Members, the aggregate of which, pursuant to Schedule 5.20 (as updated pursuant
to Section 6.1(c)), constitute fifteen percent (15%) or more of the Borrower’s
gross member revenues, at any time shall (A) be in default in the performance of
any payment obligations under its or their Wholesale Power Contracts where the
aggregate principal amount of such default or defaults exceeds $25,000,000 and
such default or defaults have continued for thirty-five (35) days beyond the due
date with respect thereto, (B) have contested the validity or enforceability of
its or their Wholesale Power Contracts by filing any official judicial or
regulatory filing seeking as a remedy the declaration of the unenforceability or
the material modification of its or their Wholesale Power Contracts, and such
judicial or regulatory body shall have issued a final and non-appealable order
(i) declaring all or a material provision of such Wholesale Power Contract
unenforceable, or (ii) modifying such Wholesale Power Contract in any material
manner, or (C) have its or their payment obligations under the Wholesale Power
Contracts released or terminated (other than in connection with a simultaneous
assumption of such obligations by another Member or other assignee; provided
that in the case of a non-Member assignee, such assignee must have either (x) a
Credit Rating equal to or better than the Credit Rating of the assigning Member
as published by S&P, Moody’s or Fitch or (y) if the assigning Member has no such
published Credit Rating, a Credit Rating equal to or better than the Borrower’s
Credit Rating as published by S&P, Moody’s or Fitch).

 

8.2                               Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders (or the
Lenders as may be required hereunder) the Administrative Agent may, with the
consent of the Required Lenders, and shall, upon the request and direction of
the Required Lenders, by written notice to the Borrower take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:

 

(i)                                     Termination of Commitments.  Declare the
Commitments and any obligations of the L/C Issuers to make L/C Credit Extensions
terminated whereupon the Commitments and obligations shall be immediately
terminated.

 

(ii)                                  Acceleration of Loans.  Declare the unpaid
amount of all Borrower Obligations to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.

 

(iii)                               Enforcement of Rights.  Enforce any and all
rights and interests created and existing under the Loan Documents, including,
without limitation, all rights of set-off.

 

(iv)                              Letters of Credit.  Require that the Borrower
Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof).

 

81

--------------------------------------------------------------------------------


 

(v)                                 Mandatory Tender.  In the case of a failure
of the Borrower to make timely reimbursement of a drawing under a Bond Letter of
Credit to pay principal of or interest on Bonds, give notice to the trustee
under the applicable Issuer Documents of such failure and directing such trustee
to effect a mandatory tender or the acceleration of such Bonds as may be
permitted under such Issuer Documents.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.1(e) shall occur, then the Commitments and any obligations of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations owing to the Lenders and the Administrative
Agent hereunder shall immediately become due and payable and the obligations of
the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without the giving of any notice or
other action by the Administrative Agent or the Lenders.

 

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

 

8.3                               Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Agreement, after the exercise of
any remedies by the Administrative Agent or the Lenders pursuant to Section 8.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Loan Documents shall
automatically become due and payable in accordance with the terms of such
Section) and the L/C Obligations have automatically been required to be Cash
Collateralized, all amounts collected or received by the Administrative Agent or
any Lender on account of amounts outstanding under any of the Loan Documents
shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable Attorney Costs) of the Administrative
Agent or any of the Lenders, including Lenders when acting in the capacity of
L/C Issuer, in connection with enforcing the rights of the Lenders under the
Loan Documents, pro rata as set forth below;

 

SECOND, to payment of any fees (other than Letter of Credit Fees) owed to the
Administrative Agent, any L/C Issuer, or any Lender, pro rata as set forth
below;

 

THIRD, to the payment of all accrued interest and Letter of Credit Fees payable
to the Lenders hereunder, pro rata as set forth below;

 

FOURTH, to (a) the payment of the outstanding principal amount of the Loans and
L/C Borrowings and (b) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, as set forth
below;

 

82

--------------------------------------------------------------------------------


 

FIFTH, to all other obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.

 

Subject to Section 2.3(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

SECTION 9.

 

ADMINISTRATIVE AGENT

 

9.1                               Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints CFC to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.2                               Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or

 

83

--------------------------------------------------------------------------------


 

any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.3                               Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.6 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4

 

84

--------------------------------------------------------------------------------


 

or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.

 

9.4                               Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance, extension, renewal or increase of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5                               Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.6                               Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and

 

85

--------------------------------------------------------------------------------

 

the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)                                 Any resignation by or removal of CFC as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of such retiring L/C Issuer and Swing Line Lender, (b) such retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C

 

86

--------------------------------------------------------------------------------


 

Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of the retiring L/C Issuer with respect to such Letters of Credit.

 

9.7                               Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8                               No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Lead Arranger, the
Syndication Agent or the Documentation Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.9                               Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.3(h) and (i), 2.9 and
10.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

87

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

SECTION 10.

 

MISCELLANEOUS

 

10.1                        Notices and Other Communications; Facsimile Copies.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, CFC as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.1; and

 

(ii)                                  if to any other Lender or L/C Issuer, to
the address, facsimile number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not

 

88

--------------------------------------------------------------------------------


 

apply to notices to any Lender or L/C Issuer pursuant to Section 2 if such
Lender or L/C Issuer, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc. Each of the Borrower
and the Administrative Agent may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each Lender and each L/C Issuer may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the

 

89

--------------------------------------------------------------------------------


 

L/C Issuers.  In addition, each Lender and each L/C Issuer agree to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender
or such L/C Issuer, as applicable.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, the L/C
Issuers and Lenders. The Administrative Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Committed Loan
Notices, Interest Election Notices and Swing Line Loan Notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender, each L/C Issuer and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.2                        Right of Set-Off; Payments Set Aside.

 

(a)                                 Right of Set-Off.  In addition to any rights
now or hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence of an Event of Default and
the commencement of remedies described in Section 8.2, the Administrative Agent,
each Lender and each L/C Issuer is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender (including, without
limitation branches, agencies or Affiliates of such Lender wherever located) or
such L/C Issuer to or for the credit or the account of the Borrower against the
Borrower Obligations irrespective of whether the Administrative Agent, the L/C
Issuers or the Lenders shall have made any demand hereunder and although such
Borrower Obligations, or any of them, may be contingent or unmatured, and any
such set-off shall be deemed to have been made immediately upon the occurrence
of an Event of Default even though such charge is made or entered on the books
of such Lender subsequent thereto.  The Borrower hereby agrees that any Person
purchasing a participation in the Loans and Commitments

 

90

--------------------------------------------------------------------------------


 

hereunder pursuant to Section 10.3(d) may exercise all rights of set-off with
respect to its participation interest as fully as if such Person were a Lender
hereunder.

 

(b)                                 Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Prime Rate from time to time in effect.  The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.3                        Successors and Assigns.

 

(a)                                 Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) or (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

91

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000 and an
integral multiple of $1,000,000 in excess thereof unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments, and rights and obligations with
respect thereto, assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations in respect
of its Commitment (and the related Loans thereunder) on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

92

--------------------------------------------------------------------------------


 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender with a Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

 

(C)                               the consent of each L/C Issuer and the Swing
Line Lender (each such consent not to be unreasonably withheld or delayed) shall
be required for any assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a

 

93

--------------------------------------------------------------------------------


 

Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 10.5 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participation in L/C Obligations and/or Swing Line Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the L/C Issuers and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s

 

94

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.5(c) with respect
to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 10.6(a) through
10.6(h) that directly affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.1(g) (it being understood that the documentation required under
Section 3.1(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.6 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 3.1 or 3.4, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.6(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.2 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender

 

95

--------------------------------------------------------------------------------

 

from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(f)                                   Fund Lenders.  Notwithstanding anything to
the contrary contained herein, any Lender that is a Fund may create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities, provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.3, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.

 

(g)                                  Resignation as L/C Issuer or Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time CFC or another Lender serving as an L/C Issuer assigns
all of its Commitment and Loans pursuant to subsection (b) above, (i) CFC or
such other Lender, as the case may be, may, upon thirty days’ notice to the
Borrower and the Lenders, resign as one of the L/C Issuers and/or (ii) CFC may,
upon thirty days’ notice to the Borrower, resign as Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of CFC or the other
Lender as L/C Issuer or of CFC as Swing Line Lender, as the case may be.  If CFC
or another Lender resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all its Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c)).  If CFC resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.4(c).  Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (1) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (2) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to CFC or another Lender resigning as an L/C
Issuer to effectively assume the obligations of CFC or such other Lender, as the
case may be, with respect to such Letters of Credit.

 

10.4                        No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Administrative Agent, any L/C Issuer or
any Lender in exercising any right, power or privilege hereunder or under any
other Loan Document and no

 

96

--------------------------------------------------------------------------------


 

course of dealing between the Borrower and the Administrative Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Administrative Agent or any Lender would otherwise have. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Lenders to any other or
further action in any circumstances without notice or demand.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.2 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuers or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in
their/its capacity as L/C Issuers or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.2 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.2 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.5                        Payment of Expenses, etc.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any L/C Issuer or
any Lender (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any L/C Issuer or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan

 

97

--------------------------------------------------------------------------------


 

Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof)
and each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any Subsidiary
of the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any Loan or
the use or proposed use of the proceeds therefrom, (iv) any actual or alleged
presence or release of hazardous materials on or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary of the Borrower, or
any liability resulting from any actual or alleged violation of Environmental
Laws related in any way to the Borrower, any Subsidiary of the Borrower, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower against an Indemnitee for breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuers or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuers or such Related
Party, as the case may be, such Lender’s pro rata share in accordance with its
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuers in
their capacity as such, or against any Related Party of any of the

 

98

--------------------------------------------------------------------------------


 

foregoing acting for the Administrative Agent (or any such sub-agent) or the L/C
Issuers in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments. All amounts due under this
Section shall be payable within ten Business Days after demand therefor.

 

(f)                                   Survival. The agreements in this
Section shall survive the resignation of the Administrative Agent, any L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Borrower Obligations.

 

10.6                        Amendments, Waivers and Consents.

 

Neither this Agreement, nor any other Loan Document nor any of the terms hereof
or thereof may be amended, changed, waived, discharged or terminated unless such
amendment, change, waiver, discharge or termination is in writing and signed by
the Required Lenders and the Borrower; provided that no such amendment, change,
waiver, discharge or termination shall without the consent of each Lender
affected thereby:

 

(a)                                 extend the Maturity Date, or postpone or
extend the time for any payment or prepayment of principal;

 

(b)                                 reduce the rate or extend the time of
payment of interest (other than as a result of waiving the applicability of any
post-default increase in interest rates) thereon or fees or other amounts
payable hereunder;

 

(c)                                  reduce or waive the principal amount of any
Loan or L/C Borrowing;

 

(d)                                 increase or extend the Commitment of a
Lender (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

 

(e)                                  release the Borrower from its obligations
under the Loan Documents;

 

99

--------------------------------------------------------------------------------


 

(f)                                   amend, modify or waive any provision of
this Section 10.6 or Sections 2.12(a), 2.13, 2.14, 8.1(a), 10.2, 10.3 or 10.5;

 

(g)                                  reduce any percentage specified in, or
otherwise modify, the definition of Required Lenders;

 

(h)                                 consent to the assignment or transfer by the
Borrower of any of its rights and obligations under (or in respect of) the Loan
Documents;

 

(i)                                     unless also signed by the L/C Issuers,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by them;

 

(j)                                    unless also signed by the Swing Line
Lender, affect the rights or duties of the Swing Line Lender under this
Agreement; or

 

(k)                                 unless also signed by the Administrative
Agent, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document.

 

No provision of Section 9 may be amended or modified without the consent of the
Administrative Agent.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow the Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding.

 

10.7                        Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
where so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

100

--------------------------------------------------------------------------------


 

10.8                        Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

10.9                        Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Survival of Indemnification and Representations and
Warranties.

 

All indemnities set forth herein and all representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of the making
of any Loan, and shall continue in full force and effect as long as any Loan or
any other Borrower Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

 

10.11                 Governing Law.

 

(a)                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF GEORGIA SITTING IN
FULTON COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT
OF GEORGIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH

 

101

--------------------------------------------------------------------------------


 

GEORGIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.1. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.12                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

102

--------------------------------------------------------------------------------


 

10.13                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers and/or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.14                 Further Assurances.

 

The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as are necessary to carry out the
intent of this Agreement and the other Loan Documents.

 

10.15                 Entirety.

 

This Agreement together with the other Loan Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents or the transactions contemplated
herein and therein.

 

10.16                 Binding Effect; Continuing Agreement.

 

(a)                                 This Agreement shall become effective at
such time as all of the conditions set forth in Section 4.1 have been satisfied
or waived by the Lenders and it shall have been executed by the Borrower, the
Administrative Agent and the Lenders, and thereafter this Agreement shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent
and each Lender and their respective successors and assigns. Upon this Agreement
becoming effective, the Existing Credit Agreement shall be deemed terminated,
and the Borrower and the lenders party to the Existing Credit Agreement shall no
longer have any obligations thereunder (other than those obligations in the
Existing Credit Agreement that expressly survive the termination of the Existing
Credit Agreement).

 

(b)                                 This Agreement shall be a continuing
agreement and shall remain in full force and effect until all Loans, interest,
fees and other Borrower Obligations have been paid in full and all Commitments
have been terminated. Upon termination, the Borrower shall have no further
obligations (other than the indemnification provisions that survive) under the
Loan Documents; provided that should any payment, in whole or in part, of the
Borrower Obligations be rescinded or otherwise required to be restored or
returned by the Administrative Agent or any Lender, whether as a result of any
proceedings in

 

103

--------------------------------------------------------------------------------


 

bankruptcy or reorganization or otherwise, then the Loan Documents shall
automatically be reinstated and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Borrower
Obligations.

 

10.17                 Confidentiality.

 

Each of the Administrative Agent, the L/C Issuers and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, in the event of any disclosure pursuant to this clause (c), the
Administrative Agent, the L/C Issuers or the Lenders, as applicable, shall
promptly notify the Borrower of its disclosure of such Information); (d) to any
other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.17, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Indebtedness under this Agreement or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreement;
(h) with the consent of the Borrower; (i) any nationally recognized rating
agency that requires access to information about a Lender’s or its Affiliates’
investment portfolio in connection with ratings issued with respect to such
Lender or its Affiliates; or (j) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.17, or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For the purposes of this Section 10.17, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or its Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.17 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

104

--------------------------------------------------------------------------------


 

Each of the Administrative Agent, the L/C Issuers and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.18                 USA PATRIOT Act Notice.

 

Each Lender, each L/C Issuer and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (as amended, restated, modified or otherwise supplemented
from time to time, the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender, such L/C Issuer or the Administrative Agent, as applicable, to identify
the Borrower in accordance with the Patriot Act.  The Borrower shall, promptly
following a request by the Administrative Agent, any Lender or L/C Issuer,
provide all documentation and other information that the Administrative Agent,
such Lender or such L/C Issuer requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

10.19                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Lead Arranger, are arm’s-length commercial transactions
between the Borrower its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Lead Arranger, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Lead Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its respective Affiliates, or any other
Person and (B) neither the Administrative Agent nor the Lenders nor the Lead
Arranger have any obligation to the Borrower or any of its respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Lead Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and neither the Administrative Agent nor the Lenders nor the Lead Arranger have
any obligation to disclose any of such interests to the Borrower and its
respective Affiliates.  To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Lead Arranger with respect to any
breach or

 

105

--------------------------------------------------------------------------------

 

alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.20                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, which shall be of the
same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, Georgia’s Uniform
Electronic Transactions Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

10.21                 Voting Participants.

 

Notwithstanding anything in Section 10.3 to the contrary, any Farm Credit Lender
that (i) has purchased a participation in the minimum aggregate amount of
$5,000,000 on or after the Closing Date, (ii) is, by written notice to the
Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender (including any existing Voting Participant) as
being entitled to be accorded the rights of a Voting Participant hereunder and
(iii) receives the prior written consent of the Borrower and the Administrative
Agent, in its sole discretion, to become a Voting Participant (such consent to
be required only to the extent and under the circumstances it would be required
if such Voting Participant were to become a Lender pursuant to an assignment in
accordance with Section 10.3 (any Farm Credit Lender so designated and consented
to being called a “Voting Participant”), shall be entitled to vote for so long
as such Farm Credit Lender owns such participation and notwithstanding any
subparticipation by such Farm Credit Lender (and the voting rights of the
selling Lender (including any existing Voting Participant) shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action.  To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in an Assignment and Assumption and (y) state the dollar
amount of the participation purchased in its Commitment or any or all of its
Loans.  The selling Lender (including any existing Voting Participant) and the
purchasing Voting Participant shall notify the Administrative Agent and the
Borrower within 3 Business Days’ of any termination of, or reduction or increase
in the amount of, such participation.  The Borrower and the Administrative Agent
shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph.  The voting rights hereunder are solely
for the benefit of the Voting Participant and shall not inure to any assignee or
participant of the Voting Participant that is not a Farm Credit Lender.

 

10.22                 Waiver of Notice of Termination of Existing Credit
Agreement.

 

Each of the Lenders party hereto that is party to the Existing Credit Agreement
(which Lenders collectively constitute “Required Lenders” (as defined in the
Existing Credit Agreement)), in its capacity as a “Lender” under the Existing
Credit Agreement, hereby waives

 

106

--------------------------------------------------------------------------------


 

as of the date hereof the notice requirement under Section 2.6 of the Existing
Credit Agreement for five Business Days’ (as defined in the Existing Credit
Agreement) prior notification of termination of the commitments thereunder.

 

[Remainder of Page Intentionally Left Blank]

 

107

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth B. Higgins

 

Name:

Elizabeth B. Higgins

 

Title:

Executive Vice President and Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ J. Andrew Don

 

 

 

 

Name:

J. Andrew Don

 

 

 

 

Title:

Senior Vice President/CFO

 

S-2

--------------------------------------------------------------------------------


 

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

 

as an L/C Issuer, the Swing Line Lender and a Lender

 

 

 

 

 

 

By:

/s/ J. Andrew Don

 

 

 

 

Name:

J. Andrew Don

 

 

 

 

Title:

Senior Vice President/CFO

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an L/C Issuer and a Lender

 

 

 

 

 

 

By:

/s/ Stephanie Pendleton

 

 

 

 

Name:

Stephanie Pendleton

 

 

 

 

Title:

Senior Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as an L/C Issuer and a Lender

 

 

 

 

 

 

By:

/s/ Brian L. Banke

 

 

 

 

Name:

Brian L. Banke

 

 

 

 

Title:

Director

 

S-5

--------------------------------------------------------------------------------


 

 

COBANK, ACB, as an L/C Issuer and a Lender

 

 

 

 

 

 

By:

/s/ Jeffrey E. Childs

 

 

 

 

Name:

Jeffrey E. Childs

 

 

 

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

 

 

 

 

 

 

By:

/s/ Lindsay Minneman

 

 

 

 

Name:

Lindsay Minneman

 

 

 

 

Title:

Vice President

 

S-7

--------------------------------------------------------------------------------

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

By:

/s/ Leon Mo

 

 

 

 

Name:

Leon Mo

 

 

 

 

Title:

Authorized Signatory

 

S-8

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ John E. Wells

 

 

 

 

Name:

John E. Wells

 

 

 

 

Title:

Authorized Signatory

 

S-9

--------------------------------------------------------------------------------


 

 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

By:

/s/ Patrick Hennessey

 

 

 

 

Name:

Patrick Hennessey

 

 

 

 

Title:

Senior Vice President

 

S-10

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ Aaron M. Mays

 

 

 

 

Name:

Aaron M. Mays

 

 

 

 

Title:

Vice President

 

S-11

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Rebecca Kratz

 

 

 

 

Name:

Rebecca Kratz

 

 

 

 

Title:

Authorized Signatory

 

S-12

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ James O’Shaughnessy

 

 

 

 

Name:

James O’Shaughnessy

 

 

 

 

Title:

Vice President

 

S-13

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

By:

/s/ James A. Sharp

 

 

 

 

Name:

James A. Sharp

 

 

 

 

Title:

Vice President

 

S-14

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company, as a Lender

 

 

 

By:

/s/ R. Todd Barnaby

 

 

 

 

Name:

R. Todd Barnaby

 

 

 

 

Title:

Senior Vice President

 

S-15

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

National Rural Utilities Cooperative Finance Corporation

 

$

235,000,000

 

19.4215

%

CoBank, ACB

 

$

150,000,000

 

12.3967

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

125,000,000

 

10.3306

%

Mizuho Bank, Ltd.

 

$

100,000,000

 

8.2645

%

Bank of America, N.A.

 

$

100,000,000

 

8.2645

%

Royal Bank of Canada

 

$

100,000,000

 

8.2645

%

Bank of Montreal

 

$

100,000,000

 

8.2645

%

Wells Fargo Bank, National Association

 

$

50,000,000

 

4.1322

%

Fifth Third Bank

 

$

50,000,000

 

4.1322

%

Goldman Sachs Bank USA

 

$

50,000,000

 

4.1322

%

U.S. Bank National Association

 

$

50,000,000

 

4.1322

%

Regions Bank

 

$

50,000,000

 

4.1322

%

Branch Banking and Trust Company

 

$

50,000,000

 

4.1322

%

Total:

 

$

1,210,000,000.00

 

100.0000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.19

 

SUBSIDIARIES, AFFILIATES AND MEMBERS

 

Subsidiaries:

 

Rocky Mountain Leasing Corporation

 

Affiliates:

 

None

 

Members:

 

Altamaha EMC

 

GreyStone Power Corporation, an EMC

 

Rayle EMC

Amicalola EMC

 

Habersham EMC

 

Satilla Rural EMC

Canoochee EMC

 

Hart EMC

 

Sawnee EMC

Carroll EMC

 

Irwin EMC

 

Slash Pine EMC

Central Georgia EMC

 

Jackson EMC

 

Snapping Shoals EMC

Coastal EMC (d/b/a Coastal Electric Cooperative)

 

Jefferson Energy Cooperative, an EMC

 

Southern Rivers Energy, Inc., an EMC

Cobb EMC

 

Little Ocmulgee EMC

 

Sumter EMC

Colquitt EMC

 

Middle Georgia EMC

 

Three Notch EMC

Coweta-Fayette EMC

 

Mitchell EMC

 

Tri-County EMC

Diverse Power Inc., an EMC

 

Ocmulgee EMC

 

Upson EMC

Excelsior EMC

 

Oconee EMC

 

Walton EMC

Flint EMC (d/b/a Flint Energies)

 

Okefenoke Rural EMC

 

Washington EMC

Grady EMC

 

Planters EMC

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

GROSS MEMBER REVENUES

 

Member

 

Percentage of
Oglethorpe’s 2014
Member Revenues

 

Altamaha

 

1.1

%

Amicalola

 

1.8

%

Canoochee

 

1.2

%

Carroll

 

2.9

%

Central Georgia

 

2.6

%

 Coastal Electric Cooperative

 

0.9

%

Cobb

 

14.6

%

Colquitt

 

3.1

%

Coweta-Fayette

 

5.7

%

Diverse Power

 

2.1

%

Excelsior

 

1.3

%

Flint

 

0.4

%

Grady

 

0.9

%

GreyStone Power

 

6.1

%

Habersham

 

1.3

%

Hart

 

1.6

%

Irwin

 

0.7

%

Jackson

 

11.1

%

Jefferson Energy

 

1.9

%

Little Ocmulgee

 

0.5

%

Middle Georgia

 

0.4

%

Mitchell

 

1.6

%

Ocmulgee

 

0.6

%

Oconee

 

0.8

%

Okefenoke

 

1.7

%

Planters

 

0.8

%

Rayle

 

0.8

%

Satilla

 

2.7

%

Sawnee

 

10.2

%

Slash Pine

 

0.5

%

Snapping Shoals

 

4.8

%

Southern Rivers

 

1.0

%

Sumter

 

0.9

%

Three Notch

 

0.5

%

Tri-County

 

1.2

%

Upson

 

0.5

%

Walton

 

7.9

%

Washington

 

1.1

%

 

 

 

 

Total

 

100.0

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1

 

NOTICES

 

Borrower

 

 

 

Oglethorpe Power Corporation

 

(An Electric Membership Corporation)

 

Elizabeth B. Higgins

 

Chief Financial Officer

 

2100 East Exchange Place

 

Tucker, GA 30084-5336

 

 

 

Telephone:

770-270-7942

 

Fax:

770-270-7325

 

Email: betsy.higgins@opc.com

 

 

 

with copies to:

 

 

 

Thomas J. Brendiar

 

Director, Bank and Investor Relations

 

2100 East Exchange Place

 

Tucker, GA 30084-5336

 

 

 

Telephone:

770-270-7173

 

Fax:

770-270-7325

 

Email: tom.brendiar@opc.com

 

 

 

and

 

 

 

Charles W. Whitney

 

SVP, General Counsel

 

2100 East Exchange Place

 

Tucker, GA 30084-5336

 

Telephone:

770-270-7913

 

Fax:

770-270-7977

 

Email: chuck.whitney@opc.com

 

 

--------------------------------------------------------------------------------


 

Administrative Agent

 

 

 

National Rural Utilities Cooperative Finance Corporation

 

 

 

Kirstie Balducci

 

National Rural Utilities Cooperative Finance Corporation

 

20701 Cooperative Way

 

Dulles, VA 20166

 

Attn: Loan Syndications

 

Telephone:

703-467-1615

 

Facsimile:

703-467-5681

 

Email: loansyndications@nrucfc.coop

 

 

 

Pam Amaral

 

National Rural Utilities Cooperative Finance Corporation

 

20701 Cooperative Way

 

Dulles, VA 20166

 

Attn: Loan Syndications

 

Telephone:

703-467-1629

 

Facsimile:

703-467-5681

 

Email: loansyndications@nrucfc.coop

 

 

Wire Instructions:

 

Bank Name

JP Morgan Chase

ABA Number

021 000 021

City/State

New York, NY 10081

Account Number

700607596

Account Name

National Rural Utilities Cooperative Finance Corp. Oglethorpe Power Corporation
Admin Agent Account

Reference

Oglethorpe Power Corporation Admin Agent Account

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(a)-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,       

 

To:                            National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent

 

Borrower Name:  OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION)

 

Facility Name:  Credit Agreement, dated as of March 23, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION) (the “Borrower”), the Lenders and L/C Issuers from time to time
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Facility Number:     [•] (to be completed by Administrative Agent)

 

Category of Borrowing: Committed Borrowing (revolving loan)

 

Effective Date of Borrowing:                                    (a Business Day)

 

The Borrowing Amount:  $                      

 

Interest Rate Elected (Type of Committed Loans Requested):

 

o Base Rate Loans

o Eurodollar Rate Loans

 

Interest Period Elections if Eurodollar Rate Loans are chosen:

 

o 1-month

o 2-months

 

o 3-months

o 6-months

 

 

Wiring Instructions:

 

Bank Name

 

 

City, State

 

 

ABA No

 

 

Account No

 

 

Credit Account Name

 

 

Additional Instructions

 

 

 

--------------------------------------------------------------------------------


 

Certification

 

Acting on behalf of the Borrower, I hereby certify that as of the date below:

 

(1)                                 I am duly authorized to make this
certification and to request a Committed Borrowing on the terms specified
herein;

 

(2)                                 The Committed Borrowing requested herein
complies with the requirements of the provisos to the first sentence of
Section 2.1 of the Credit Agreement;

 

(3)                                 On and as of the effective date of the
requested Committed Borrowing, immediately after giving effect to the funding
and the application thereof, the representations and warranties made by the
Borrower in any Loan Document [(other than the representations and warranties
set forth in Sections 5.8, 5.15 and 5.16 of the Credit Agreement)](1) are true
and correct in all material respects at and as if made as of such date, except
to the extent they expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(4)                                 No Default or Event of Default exists or is
continuing or will be caused by giving effect to this Committed Loan Notice; and

 

(5)                                 There shall not have occurred (i) any
modification, termination or enactment of any law, rule, regulation, order or
decree of any Governmental Authority, including, without limitation, the Georgia
Territorial Electric Service Act of 1973, or (ii) any other action or event
that, in either case of clause (i) or (ii), would have the effect of materially
altering the service area of any Member or eliminating the exclusive right of
any Member to distribute electricity within such area (subject to the exception
to exclusivity existing on the Closing Date as set forth in the Georgia
Territorial Electric Service Act of 1973), in each case of clauses (i) and
(ii) so as to adversely affect the ability of a Member to perform its
obligations under its Wholesale Power Contract, other than in connection with an
assignment of such Member’s service territory and Wholesale Power Contract where
such Member’s rights to substantially all of its service territory and
obligations under its Wholesale Power Contract are simultaneously assumed by
another Member or other assignee; provided that in the case of a non-Member
assignee, such assignee must have either (x) a Credit Rating equal to or better
than the Credit Rating of the assigning Member as published by S&P, Moody’s or
Fitch or (y) if the assigning Member has no such published Credit Rating, a
Credit Rating equal to or better than the Borrower’s Credit Rating as published
by S&P, Moody’s or Fitch.

 

--------------------------------------------------------------------------------

(1)  Delete bracketed language if requesting Closing Date loans.

 

--------------------------------------------------------------------------------


 

Certified By:

 

 

 

 

 

 

 

 

 

 

 

Signature

 

Name:

Date:

 

Title:

 

 

 

Attn: Loan Syndications

 

 

Fax Number: (703) 467-5681

 

 

Email: loansyndications@nrucfc.coop

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.2(a)-2

 

FORM OF INTEREST ELECTION NOTICE

 

Date:                        ,       

 

To:                            National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent

 

Borrower Name:  OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION)

 

Facility Name:  Credit Agreement, dated as of March 23, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION) (the “Borrower”), the Lenders and L/C Issuers from time to time
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Loan Number:        [•] (to be completed by Administrative Agent)

 

Original Effective Date of Borrowing:                                    (a
Business Day)

 

Effective Date of Interest Election:                                         (a
Business Day)

 

The Amount of Borrowing*:                                 

 

--------------------------------------------------------------------------------

* If different options are being elected with respect to different portions of
the original Borrowing, indicate also the portion of the original Borrowing to
be allocated to this Interest Election Request.

 

Interest Rate Elected:

 

o Base Rate Loans

o Eurodollar Rate Loans

 

Interest Period Elections if Eurodollar Rate Loans are chosen:

 

o 1-month

o 2-months

 

o 3-months

o 6-months

 

 

--------------------------------------------------------------------------------


 

Certification

 

Acting on behalf of the Borrower, I hereby certify that as of the date below I
am duly authorized to make this certification and to make the Interest Election
Notice on the terms specified herein.

 

Certified By:

 

 

 

 

 

 

 

 

 

 

 

Signature

 

Name:

Date:

 

Title:

 

 

 

Attn: Loan Syndications

 

 

Fax Number: (703) 467-5681

 

 

Email: loansyndications@nrucfc.coop

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.4

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,          

 

To:                             National Rural Utilities Cooperative Finance
Corporation, as Swing Line Lender
National Rural Utilities Cooperative Finance Corporation, as Administrative
Agent

 

Borrower Name:  OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION)

 

Facility Name:  Credit Agreement, dated as of March 23, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION) (the “Borrower”), the Lenders and L/C Issuers from time to time
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Facility Number:      [•] (to be completed by Administrative Agent)

 

Category of Borrowing:  Swing Line Borrowing

 

Effective Date of
Borrowing:                                                     (a Business Day)

 

The Borrowing Amount:  $                              

 

--------------------------------------------------------------------------------


 

Certification

 

Acting on behalf of the Borrower, I hereby certify that as of the date below:

 

(1)                                 I am duly authorized to make this
certification and to request a Swing Line Borrowing on the terms specified
herein;

 

(2)                                 The Swing Line Borrowing requested herein
complies with the requirements of the provisos to the first sentence of
Section 2.4(a) of the Credit Agreement;

 

(3)                                 On and as of the effective date of the
requested Swing Line Borrowing, immediately after giving effect to the funding
and the application thereof, the representations and warranties made by the
Borrower in any Loan Document [(other than the representations and warranties
set forth in Sections 5.8, 5.15 and 5.16 of the Credit Agreement)](2) are true
and correct in all material respects at and as if made as of such date, except
to the extent they expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(4)                                 No Default or Event of Default exists or is
continuing or will be caused by giving effect to this Swing Line Loan Notice;
and

 

(5)                                 There shall not have occurred (i) any
modification, termination or enactment of any law, rule, regulation, order or
decree of any Governmental Authority, including, without limitation, the Georgia
Territorial Electric Service Act of 1973, or (ii) any other action or event
that, in either case of clause (i) or (ii), would have the effect of materially
altering the service area of any Member or eliminating the exclusive right of
any Member to distribute electricity within such area (subject to the exception
to exclusivity existing on the Closing Date as set forth in the Georgia
Territorial Electric Service Act of 1973), in each case of clauses (i) and
(ii) so as to adversely affect the ability of a Member to perform its
obligations under its Wholesale Power Contract, other than in connection with an
assignment of such Member’s service territory and Wholesale Power Contract where
such Member’s rights to substantially all of its service territory and
obligations under its Wholesale Power Contract are simultaneously assumed by
another Member or other assignee; provided that in the case of a non-Member
assignee, such assignee must have either (x) a Credit Rating equal to or better
than the Credit Rating of the assigning Member as published by S&P, Moody’s or
Fitch or (y) if the assigning Member has no such published Credit Rating, a
Credit Rating equal to or better than the Borrower’s Credit Rating as published
by S&P, Moody’s or Fitch.

 

--------------------------------------------------------------------------------

(2)  Delete bracketed language if requesting Closing Date loans.

 

--------------------------------------------------------------------------------


 

Certified By:

 

 

 

 

 

 

 

 

 

 

 

Signature

 

Name:

Date:

 

Title:

 

 

 

Attn: Loan Syndications

 

 

Fax Number: (703) 467-5681

 

 

Email: loansyndications@nrucfc.coop

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.11

 

FORM OF NOTE

 

                 ,      

 

FOR VALUE RECEIVED, OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION) (the “Borrower”), hereby promises to pay to
                                (the “Lender”), at the office of National Rural
Utilities Cooperative Finance Corporation (the “Administrative Agent”) as set
forth in that certain Credit Agreement, dated as of March 23, 2015, among the
Borrower, the Lenders party thereto (including the Lender), the L/C Issuers
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Swing Line Lender and an L/C Issuer (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”) or at such other place or places as the holder of this Note may
designate, the aggregate principal amount of all advances made by the Lender as
Loans (and not otherwise repaid), in Dollars and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of each Loan made by the Lender,
at such office, in like money and funds, for the period commencing on the date
of each Loan until each Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement and evidences
Loans made by the Lender thereunder. The Lender shall be entitled to the
benefits of the Credit Agreement.  Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement and the terms and
conditions of the Credit Agreement are expressly incorporated herein and made a
part hereof

 

The Credit Agreement provides for the acceleration of the maturity of the Loans
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayments of Loans upon the
terms and conditions specified therein. In the event this Note is not paid when
due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to the principal and interest, all costs of collection, including
reasonable attorney fees.

 

Except as permitted by Section 10.3 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the
Administrative Agent and the Lender on their respective books; provided that the
failure of the Administrative Agent or the Lender to make any such recordation
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing hereunder or under this Note in respect of the Loans to be
evidenced by this Note, and each such recordation shall be prima facie evidence
of the obligations owing under this Note absent manifest error.

 

--------------------------------------------------------------------------------


 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF GEORGIA.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(g)-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of March 23, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Oglethorpe Power Corporation (An
Electric Membership Corporation) (the “Borrower”), the Lenders and L/C Issuers
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(g)-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of March 23, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Oglethorpe Power Corporation (An
Electric Membership Corporation) (the “Borrower”), the Lenders and L/C Issuers
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 3.1(g)-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of March 23, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Oglethorpe Power Corporation (An
Electric Membership Corporation) (the “Borrower”), the Lenders and L/C Issuers
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W 8BEN
E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                 , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(g)-4

 

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of March 23, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Oglethorpe Power Corporation (An
Electric Membership Corporation) (the “Borrower”), the Lenders and L/C Issuers
party thereto and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                 , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 6.1(c)

 

FORM OF OFFICER’S CERTIFICATE

 

TO:                           NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, as Administrative Agent

 

RE:                           Credit Agreement, dated as of March 23, 2015,
among OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION) (the
“Borrower”), the Lenders and L/C Issuers party thereto and National Rural
Utilities Cooperative Finance Corporation, as Administrative Agent, Swing Line
Lender and an L/C Issuer (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”)

 

DATE :                                                      
                                    ,          

 

Pursuant to the terms of the Credit Agreement, I,
                                                        ,
                          , of the Borrower, hereby certify on behalf of the
Borrower that, as of the quarter/year ending                   ,             ,
the statements below are accurate and complete in all material respects (all
capitalized terms used herein unless otherwise defined shall have the meanings
set forth in the Credit Agreement):

 

a.                                      No Default or Event of Default exists
under the Credit Agreement, except as indicated on a separate page attached
hereto, together with an explanation of the action taken or proposed to be taken
by the Borrower with respect thereto.

 

b.                                      The quarterly/annual financial
statements for the fiscal period cited above delivered pursuant to
Section 6.1(a)/6.1(b) of the Credit Agreement are true and correct and have been
prepared in accordance with GAAP (in the case of any quarterly financial
statements, subject to changes resulting from audit and normal year-end audit
adjustments).  As of the end of such fiscal period, Patronage Capital of the
Borrower was at least $675,000,000.

 

c.                                       In connection with the delivery of
annual financial statements only, attached hereto as Schedule 1 is an updated
Schedule 5.20 (Gross Member Revenues) of the Credit Agreement (calculated as of
the last day of the prior fiscal year).

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1 to Officer’s Certificate

 

Schedule 6.22 (Gross Member Revenues)(1)

 

--------------------------------------------------------------------------------

(1)  In connection with the delivery of annual financial statements only

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.3(b)

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] (2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement, and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

2.                                      Assignee[s]:

 

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]

 

3.                                     
Borrower(s):                                                                            
OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

 

4.                                      Administrative
Agent:                         National Rural Utilities Cooperative Finance
Corporation, as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The Credit Agreement,
dated as of March 23, 2015, by and among OGLETHORPE POWER CORPORATION (AN
ELECTRIC MEMBERSHIP CORPORATION), as borrower (the “Borrower”), the Lenders and
L/C Issuers party thereto and National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent, Swing Line Lender and an L/C Issuer (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”)

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate Amount of
Commitment/Loans
for all Lenders(7)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                                                                              
                            ](9)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(9)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](10)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S](11)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(10)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

(11)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

--------------------------------------------------------------------------------


 

[Consented to and](12) Accepted:

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

Consented to:

 

 

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,

as Swing Line Lender and as L/C Issuer

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

Consented to:

 

 

 

[NAME OF L/C ISSUER],

 

as L/C Issuer

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

Consented to:

 

 

 

[NAME OF L/C ISSUER],

 

as L/C Issuer

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

Consented to:

 

 

 

[NAME OF L/C ISSUER],

 

as L/C Issuer

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[Consented to:

 

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION),

 

as Borrower

 

 

 

 

 

 

 

By:

 

 

 

Title:](13)

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

ANNEX 1

 

Credit Agreement, dated as of March 23, 2015, by and among OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), as the Borrower, the Lenders
and L/C Issuers party thereto and National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent, Swing Line Lender and an L/C Issuer

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 10.3 of the Credit Agreement (subject to such consents,
if any, as may be required thereunder), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,

 

--------------------------------------------------------------------------------


 

independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignee whether such amounts have accrued prior
to, on or after the Effective Date.  The Assignor[s] and the Assignee[s] shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Georgia.

 

--------------------------------------------------------------------------------
